Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 10 April 2003.
Colleagues, it was with great regret that I learned that Dr Pierre Pradier had died at his home in Biarritz on Friday 29 April at the age of 69.
Dr Bradier was a Member of this Parliament from 1994 to 1998, in the Group of the European Radical Alliance. As a co-founder and honorary president of Médecins du Monde, this exceptional physician always fought to uphold and represent the values of humanism.
I invite you to rise and observe a minute's silence in memory of our departed colleague.
(The House rose and observed a minute's silence)
Mr President, I would just like to say that there will be a commemoration of the life of Dr Pierre Pradier tomorrow at 3 p.m. in the room reserved for the Verts/ALE Group.
I have been notified by the appropriate authorities in the accession States of the names of 159 observers appointed to the European Parliament. That full list will be published in the Minutes of today's sitting.
I should like, on behalf of Parliament, to offer a very warm word of welcome to all our observers here today.
On our behalf the political decision to begin our engagements after the signing of the Accession Treaties in Athens is an act of political pre-integration. I wish you well in your time and your work here in Parliament. I believe that, both for you and for this House, it provides a very useful learning opportunity through 'learning by doing' with regard to our respective preferences and political interests.
We have here with us today observers from Cyprus, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Malta, Poland, Slovakia and Slovenia.
This is a moment that we in Parliament have anticipated and worked towards for a long time. I want to place on record my own gratitude for the active support and assistance of the leaders of all the political groups, and of the Vice-Presidents of Parliament through the work of the Bureau, in bringing us to this point here today.
I also want this afternoon to express our joy in the European Parliament at the result of the most recent of the referendum campaigns held - namely that in Lithuania - where the turnout was exceptional and where the positive vote was exceptionally strong. That is another powerful reminder, as we work through the referendum campaigns in each State, of the extent of the commitment and the appetite to build one Europe together.
I want to say to the observers that through your work here - especially through the political groups and in the committees - you will now have the opportunity to engage in active discussion on the results of the European Convention; on the debate on emerging common foreign and security policy, including the emergence of defence policy; on future regional and cohesion policies and on agricultural policy. It is an important opportunity and an exchange from which we can all benefit. We look forward to working with the observers here and we wish all of you success in your time here with us.
The final draft agenda as drawn up pursuant to Rules 110 and 110a of the Rules of Procedure by the Conference of Presidents at its meeting of Thursday 8 May 2003 has been distributed. The following changes are proposed:
Tuesday
Mr President, regarding Tuesday's agenda, I wanted to make a request, both on behalf of a large number of Members present in the House and on behalf of Aquitaine, Brittany and the Spanish coastal regions, concerning the attitude of IOPCF and the frankly laughable compensation which it has proposed to award us following the Prestige disaster.
Would it be possible to ask the Commission to state its opinion and position on the matter in the context of the debate on the Manders report, which is to take place on Tuesday at 10 a.m?
In answer to your question of whether it is possible to ask the Commission, yes it is. Let me make that request of the Commission to see whether, in addition to the debate on the Manders report, it could respond to your question by way of a statement.
Mr President, I should like to point out that I share Mr Bébéar's indignation. The FIPOL amounts are, indeed, clearly inadequate, as has been shown in this case. Tomorrow, it will be my colleague, Mrs Wallström, who will be responsible for replying to you.
I would nonetheless point out to you that we are working within the International Maritime Organisation to increase the figure concerned, which at present is absolutely ridiculous, to EUR 1 000 million. Tomorrow, my colleague, Mrs Wallström, will reply to you in more detail, however.
Mr President, as you have just announced, the Conference of Presidents has not complied with the request that we made of it. I would like to use this opportunity to again briefly explain to the plenary why it is, in our opinion, that we should not have a debate without Parliament's opinion being expressed. Now that the hostilities are over, it is clear how things stand in Iraq, and this makes it possible for this House not only to have a debate on the situation there, but also to frame a resolution stating the position this House takes in the light of what is actually happening in Iraq.
The Conference of Presidents gave me the impression that there is some degree of fear, particularly among the members of the Group of the European People's Party (Christian Democrats) and European Democrats, that Parliament could again end up in the position it was in last time and be unable to adopt a resolution. I do not want to enlarge on the reasons for this, as I would then have to address a certain person to my right, but perhaps, given a little goodwill on the part of all the groups involved, we now have the chance to put together a resolution that would indeed express not only the consensus in this House, but also the stance of the European Union, or could define Parliament's demand that the European Union's position be expressed through a Common Foreign and Security Policy, which is again possible and necessary. Our group therefore asks that the debate be accompanied by the text of a resolution.
Mr President, the Conference of Presidents decided, by means of a vote, that this debate would not be followed by a resolution. The reasons for this are very clear. Following the dismal role played by the European Union in the Iraq crisis, we think that this is not the moment either to deepen divisions or to ascribe blame to anyone. Instead, it is a time for finding a common will and forging a consensus in order to enable the European project to move forward following the pitiful spectacle offered by this Parliament at its last plenary session when we were incapable of agreeing upon a resolution. We are very keen in Parliament on beavering away at putting the world to rights and demanding of the Council of Ministers that it have the ability to speak with a single voice on the international stage, but we are incapable of agreeing upon a resolution.
My group is therefore in favour of a debate and of statements by the Council and the Commission, but not in favour of a resolution, at least until such time as this Parliament is capable of agreeing upon a resolution.
Mr President, this is about Wednesday. I cannot find on Wednesday's agenda any vote on the calendar of part-sessions. In the last part-session, we had a vote on an illegal calendar, and I wanted to ask you why this vote is not being repeated. It is the case that a number of Members are considering appealing against this decision. As we have a deadline to keep to, I wanted to ask when a lawful vote on our calendar of part-sessions is to take place.
Mr Posselt, we have had a considerable and in-depth exchange of views with the different political groups to see what formulations we can bring forward and those discussions between the groups are continuing. My own preference and determination is to bring forward a satisfactory proposal to the House at the earliest possible date. That has not so far emerged in terms likely to commend majorities and so the consultation between the groups continues.
I can promise you that I am determined to act on this with urgency. I request publicly, here today, what I requested privately last week at the Conference of Presidents - that the groups give real urgency to producing for us a satisfactory outcome. Whatever the various preferences colleagues have about Parliament and seats, a calendar should nonetheless honour the rule of law: something that is inescapable and indispensable in the life of a parliament.
Thursday
Mr President, in connection with the question submitted on postal services, I should like to say on behalf of the European People's Party that we are opposed to the inclusion of this question on the agenda for the following reason: the arrangement which the Commission promised to put in place, by which I mean the division between reserve and non-reserve activities in the same legal entity, basically concerns one Member State and the two existing directives therefore contain an authorisation in relation to postal services.
No legislative procedure is therefore required. This is a question of compliance by just one Member State with existing postal arrangements. Procedure 86.3, which the honourable Members criticise, is in our view perfectly legal. We therefore consider the question to be superfluous.
Mr President, I would like to inform the House that the Conference of Presidents unanimously decided to include Mr Herman Schmid's report on employment guidelines in the agenda for Thursday morning, provided, of course, that it is adopted by the relevant committee this evening.
Let me confirm that is so, pending its adoption by the committee.
Mr President, thank you for allowing me to speak briefly on the subject of your statement on Mr Jean-Marie Le Pen's mandate. Mr Le Pen has been a Member of this House for almost 20 years.
I have to say, Mr President, that I regret the decision you have taken, for a number of reasons. Firstly, the judgment you referred to is not final - as you said, moreover - it is likely to be appealed against, indeed it was appealed against last Friday, and I therefore feel that it might have been better for Parliament not to act immediately on a judgment of the Court of First Instance which is not final.
Secondly, as is clear from your own statement, Mr President, and nobody would dispute this, Jean-Marie Le Pen was a Member of the European Parliament until 10 April 2003 pursuant to a judgment of the President of the Court of First Instance of the European Communities. For him no longer to be a Member of the European Parliament, it is necessary to reestablish the disqualification from holding office imposed by the French Government, a disqualification based on ineligibility for office which came to an end two and a half years ago. Since 24 November 2000, Mr Le Pen has enjoyed full civic rights once again, as, moreover, was shown by his candidacy for the French Presidential elections, to which there was no objection.
I therefore believe that, in this judicial proceeding, Parliament should not be opposed to Jean-Marie Le Pen but stand by him, whatever one might think of his political views, for, in the future, any Member might fall victim to persecution from a government and might be forced to relinquish their office by a mere government decision. I am surprised that even minimal evaluation by Parliament of these decisions is not possible.
For these reasons, Mr President, and for others relating to the breach of provisions of internal French law, specifically the French penal code, and to the application of older texts, specifically the 1977 act, which, in my opinion, is completely inapplicable in this case since it relates to a period when Members of the European Parliament were not elected by direct universal suffrage but were members of national parliaments, I believe that this complex issue should have been, and still ought to be, referred to the Committee on Legal Affairs and the Internal Market, which is the only committee currently competent in matters of verification of credentials, pursuant to Rule 7 of the Rules of Procedure.
Mr Gollnisch, it was important to give you the opportunity to place on the record your point of view, with which I am indeed familiar in the light of earlier exchanges of views.
As President of the House I have a duty to individual Members. Having your view on the record today I hope will show that various interpretations are possible: you have offered one.
I also feel I have a duty to the institution. I am advised that in law, and in complying with the ruling, I am acting in the correct way. I wish to assure you that should it be the case, in the light of appeals, that the courts instruct Parliament to act in any particular way, we will, in law, always respect what is required of us.
Mr President, as steps are being taken in the Middle East with the road map towards peace, I would like to draw the attention of the House to the welcome steps being made towards the same process in Kashmir and the recent steps taken by the governments of India and Pakistan in this regard.
Noting, though, the visit of Richard Armitage, the US Deputy Secretary of State, to that area, I would like to call on you to urge the institutions of the Union to become involved in this process too, just as we are in the Middle East through the quartet - perhaps we can invent something of a similar kind for Kashmir. Above all, the Kashmiri people should be involved in this process.
Lastly I would like to draw your attention to the fact that this issue was addressed in the Conference of Presidents a few months ago when, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, it was suggested that an ad hoc delegation should go to Afghanistan. That suggestion was approved, but no delegation was approved for Kashmir. Could I ask you please to put that back on the agenda of the Conference of Presidents this week, so that we can take a decision and also have an ad hoc delegation to Kashmir.
Mr Elles, it might also be useful to invite your group and the other groups to assist in putting the item on the agenda for the Conference of Presidents.
Mr President, in the eastern part of the Democratic Republic of Congo, two tribes, the Lendu and the Hema, are in conflict with each other. Hundreds have already been killed, and thousands are fleeing. Since the Ugandan army left the region, the MONUC is on the scene, but its combat forces number scarcely 625 troops as against 25 000 combatants. There are not enough MONUC soldiers. In addition, even Mr Mbeki is of the opinion that their mandate must be strengthened, because they do not have a mandate that permits them to use force to stop the violence. Thus the violence continues to increase.
The Security Council should now speak out about this. It is not even possible to help those who have fallen victim to this mass slaughter, as the security conditions do not permit this; and the international organisations have had to withdraw. I would ask that you, in your role as President of the European Parliament, urge the Security Council to do what is necessary in order that we do not see the same thing happening here as we did in Rwanda, with genocide taking place before the eyes of the UN simply because we do not have a mandate and because we are not providing the necessary means to stop the violence.
Mr President, I want to draw attention to the fact that there are 25 000 people in the European Union dying every year from a disease which, if it is caught in time, is largely curable. I am talking about breast cancer.
I would like to welcome the Commission's initiative to urge Member States to introduce best practice with regard to breast-cancer screening. It is a matter of some regret to me that the death rate in Ireland is something over two and a half times the EU average per thousand of population. Less than half of the population in Ireland has public breast-screening services available. I am sure Ireland is not alone in this.
I would urge the Commission to include in the recommendation targets for Member States to meet and also annual reports on the meeting of those targets.
At the very least, we should name and shame those States that are failing to invest in health services that can save lives if they are properly applied.
Mr President, last week, the former governor of the Colombian province of Antioquia, Mr Gaviria, and his peace adviser, Mr Echeverri, with both of whom a delegation from this Parliament had met, were, together with eight other people belonging to the army and the state security services, shamefully assassinated by the guerrilla forces of the Colombian FARC who had been holding them prisoner under cruel conditions. These events, which have caused an upheaval in the country, again make clear the true criminal character of this organisation - which is still holding the presidential candidate, Íngrid Betancourt, captive - and make it abundantly clear how wise it was to decide to include it on the European Union's list of terrorist organisations.
I would, for all these reasons, ask you, on behalf of this Assembly, to convey to Colombia's legitimate authorities our solidarity with the victims' families and our active commitment to the cause of peace in that country.
Mr President, I am glad to be able to raise this matter in the presence of the Commissioner for Transport, Mrs de Palacio, because it is scandalous that the French Government obliges us to come to Strasbourg and has exercised political and emotional pressure - some would say blackmail - to keep us here, but fails both to get a TGV line built and, even as owner of Air France, to ensure decent air services to this beautiful but inconveniently located city.
Mr President, I commend you for recently taking up the question of Air France services to Strasbourg from London, as reflected in today's Financial Times. Thank you.
We face the prospect of cancellation of the direct flights from London Gatwick to Strasbourg from next month by the Air France subsidiary Britair. I understand Britair is going to court over subsidies to the new competitor Ryanair, which appear to breach state aid rules. There is a similar case going on in Belgium over Charleroi.
Will you please keep up all possible pressure, perhaps in conjunction with Commissioner de Palacio, to ensure a decent air service as long as we have to remain in Strasbourg once a month, which I hope will not be for very much longer.
Mr President, ladies and gentlemen, I rise to speak on the subject of Cuba. During the previous part-session, we approved a vote rejecting the wave of repression that the Cuban dictator has unleashed on his people, having imprisoned scores of intellectuals, writers and artists. The Cuban dictatorship, however, then summarily sentenced three young men to death for having hijacked a boat - an undeniably serious act - in a trial that was summary and harsh, and which provided no guarantees.
This House cannot remain unmoved by this behaviour by the Cuban dictatorship. This House, which has condemned the existence of the death penalty in various countries across the world and which has condemned all countries enforcing the death penalty, cannot remain unmoved by this irrational and barbaric behaviour by the Cuban dictatorship.
Mr President, ladies and gentlemen, it was on 8 May 1945 that Germany was at last obliged to capitulate. For six years, Germans had laid waste most of Europe, where millions of people were robbed, imprisoned, transported, starved and killed, and, in the extermination camps, murdered millions of Jews.
We owe the tremendous defeat of the Germans not to the troops of the Western Allies alone, but primarily to the people of the Soviet Union. The Second World War claimed the lives of 20 million Soviet citizens, who served with the Red Army, starved in the siege of Leningrad, and were forced to labour as slaves. It was the Red Army that liberated the extermination camps. Today we are denying their grandchildren access to Europe, and Kaliningrad, intended as territorial compensation for the German internecine war, is separated from Russia. That is disgusting and shameful.
I would ask you to remember with a minute's silence all those people who died in the war against Fascism, especially the soldiers of the Red Army and hence all those who made today's Europe possible in the first place.
Mr President, this morning the press tells us that you complained that you had to get up at 4 a.m. in order to get to Strasbourg to do business here. I do hope you think it is worthwhile getting up that early.
I would like to know on behalf of my colleagues who have just taken the memorial last flight from London Gatwick to Strasbourg what you are doing about this situation? Baroness Ludford has already raised this matter. You have no doubt been in touch with the mayor of Strasbourg; many of us have written to the Mayor of Strasbourg. If Strasbourg is to be taken seriously as a place where the European Parliament does business, and welcomes not only Members from that Parliament and new Members but also business people and the press of the world, then it has to do something about the flights to Strasbourg from London.
What is happening? Will we in fact find ourselves on the memorial last flight from Strasbourg to London on Thursday? If so, that is very sad, not least for Strasbourg itself, which has absolutely no hope of getting the backing of any British Members in its future role as one of the places where the European Parliament meets.
Regarding my own departure times, the answer to your question is: yes, if I am doing my duty it is always worth getting up on time. Regarding your question on correspondence, immediately on learning of the prospect that the service to which you refer would eventually be cancelled I wrote to the French authorities in appropriate terms and I am awaiting a response. That is all I can tell you. I can tell you the facts of the matter. You are welcome to have a copy of my correspondence and indeed a copy of any response that I eventually receive.
Mr President, recently, along with other passengers, I was kept on board a flight from London to Brussels for two hours after landing at Brussels, because of the presence on that flight of a Chinese gentleman travelling from Toronto who was quite clearly rather ill and was suspected of having SARS.
During our two hours on board, it was clear to us that neither the Belgian health authorities nor the airline concerned, British Midland, had the faintest idea what to do in such an eventuality. I am glad to be able to tell you the person tested negative.
However, I would be grateful, in case similar incidents should occur, which they undoubtedly will, if you could contact both the Commission and the Council of Ministers, representing the Member States, so that appropriate measures can be put in place and so that both airlines and national health authorities know what to do if someone they suspect of being gravely ill is on board one of their planes.
I should like to remind the House that a debate on this issue is scheduled for tomorrow and will perhaps afford an opportunity for the House and for colleagues to make that point.
Mr President, a fortnight ago our only national institution, Udalbitza, was banned and eight of its leaders imprisoned. Last Saturday, the day before yesterday, tens of thousands of people were in the streets of Bilbao, taking part in a march that was also forbidden, to back Udalbitza's efforts to develop a democratic process grounded on the free will of the Basque people.
Udalbitza has enhanced the national construction of our country, favouring local representatives' joint action in fields such as culture, the environment, social welfare, economic development, land organisation, sports and, of course, the promotion of the Basque language. More than eighty thousand people have given their signatures to guarantee the presence of those local candidates and the growth of self-determination in the elections this month. The Spanish judiciary has banned them too.
Can anyone say what the European Union is waiting for before it reacts?
Mr President, Mr Gorostiaga insists on blaming the Spanish Government for making his party illegal. It would appear that internal documents even go so far as also to hold Members of the European Parliament, including myself, responsible when this was a decision taken unanimously by the Spanish Supreme Court. Those who maintain this either misunderstand the nature of the constitutional State, one of whose basic principles is the separation of powers, are ignorant of it or, at best, simply reject it.
I would take the liberty of reading out a paragraph from a document that I shall forward to the Members of this Parliament, that has been signed by a range of European intellectuals and that concludes with words to the effect that, even if there is a frequent temptation to ignore what is happening, European citizens are asked, on 25 May - the date of the Spanish local elections - generally to declare their mood of anger in memory of the victims who have died for freedom in the Basque Country and in honour of those who, this very day, defend it with a courage that, in the not too distant future, will stir Europe. This document has been signed by, amongst others, Nadine Gordimer, Günter Grass, Bernard-Henri Lévy, Paul Preston, Mario Vargas Llosa and our fellow MEP, Mr Vattimo. In short, dangerous right-wing extremists, as Mr Gorostiaga would say.
Mr President, I too should like to express my deepest satisfaction that observers from the new Member States of the European Parliament will be participating in plenary as of today.
Allow me, however, as chairman of the Committee on Women's Rights and Equal Opportunities, to express my deepest disappointment as to the composition of these representations from the gender point of view. Women are underrepresented and, as can be seen from the list you have distributed to us, there are two countries - Estonia and Slovenia - which have not included a single woman in their representations. I consider that this is an insult to women, who are not represented in the representations of the Member States, and shows disdain for the policy of gender equality which the European Union has been promoting for 50 years. I only hope that this will not happen at the next European elections and that the representations will be balanced from the gender point of view. As I know, Mr President, that you support this policy, I should like you to take an initiative and bring this to the attention of your counterparts in the parliaments of these countries.
The only requirement that Parliament stated in its invitation to send observers was that the numbers sent should reasonably reflect the balance within the national parliaments themselves. There were no other conditions.
I note the point you make, but I should like to point out that a week ago in Brussels we had a meeting of the speakers of the national parliaments: the speaker from Estonia is a woman and the Estonian Foreign Minister is also a woman, so the gender balance may be better than it appears on the list of observers submitted.
Mr President, the multinational Siser has announced that it is to shut its factory in Athens immediately, throwing into the street 500 workers who, for years, have worked in inhumane conditions securing it fat profits. It is doing so in order to move its factory to Bulgaria or Asia, so that it can be more competitive and more productive. However, this factory increased its profits by 83% in 2002, compared with 2001, and received a fat subsidy from the Greek Government. The decision by this multinational comes on top of similar decisions by other multinationals, which have closed down production units in Greece in order to locate to countries with much lower wage costs and conditions in general which allow for more intensive exploitation of the workers.
Not only does the European Union do nothing to prevent decisions and actions such as these by big business; on the contrary, they are encouraged and funded from national and Community resources. This is blatant proof that this European Union policy, however embellished with proclamations of Community sensitivity, holds only one thing sacred: to safeguard maximum possible profits for big business and, of course, to achieve them through acute exploitation of the workers.
We condemn the stated policy of economic and political penetration of the European Union, which is causing the redundancy of thousands of workers in the Member States of the European Union and the overexploitation of the workers in the countries to which these businesses relocate.
I hope you will join with myself and James Elles and the other members of the all-party Kashmir Group in welcoming the renewed dialogue between India and Pakistan over the disputed territory of Kashmir.
As everyone in this House knows, relations between India and Pakistan have been very difficult over the last few months, and since both countries are nuclear powers it is very important for this dialogue to be successful. I would reiterate the points made by James Elles as regards the Kashmiri people being involved in this dialogue at the earliest possible convenience and as regards ensuring that the European Union continues to offer its services as an honest broker, as agreed under the common foreign and security policy - if, that is, both India and Pakistan feel it necessary to take advantage of that offer.
Mr President, I should like to draw attention to the way in which the Danish Government and a number of Danish parties are at present genuinely trying to harass Development Commissioner Poul Nilsson. This is happening in the light of the fact that, after having visited Iraq, he has set out a number of facts, namely that Iraq is an occupied country, that this situation will be untenable if the occupying power is not replaced by a UN force and that the United States has, to all appearances, appropriated the Iraqi people's oil.
I should like to ask you, Commissioner, whether or not you share my admiration for a man who dares to call a spade a spade and who has the courage of his convictions. Do you not think that this attempt to muzzle the Commissioner is unacceptable?
Mr President, since Parliament has, unfortunately, rejected our proposal to include an item on Guinea-Bissau in the topical and urgent debate, I wish to take this opportunity simply to draw my fellow Members' attention to the deterioration of the situation in that country, which is undergoing an almost total breakdown, and to call on Parliament - which I know has been assessing the situation with regard to the elections planned for 6 July - to continue closely to follow these elections and send a mission of observers. This is extremely important in order to ensure that the people of Guinea-Bissau are given the means to find a democratic solution to the appalling crisis affecting their country.
I should just like to point out that any observer mission in that regard should be based on a proposal from the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy to the Conference of Presidents. Then it can be dealt with in the usual way.
Mr President, ladies and gentlemen, last Friday, Parliament was closed on account of the holiday celebrating the day in 1950 when Robert Schuman made his declaration on the establishment of the European Coal and Steel Community. This is only right, but the fact passes unnoticed in the Union, especially in my country, and I think that something should be done about this. The best way of increasing citizens' sense of belonging to the Union is to introduce a paid public holiday on that day throughout the Union. I think that we should make a commitment to a genuine Europe-wide public holiday. It would be good if this were in place as early as next year, including in the new countries set to join. Perhaps Parliament - and you, Mr President - could take the initiative on this, by pointing out to the Council that this is an important example of how to get citizens closely involved in the Union.
I point out in that regard that Parliament, in Brussels, had an open day on the weekend before - not on the day itself, but fifteen thousand people visited the premises on that particular day. However, I know that you are making a wider point.
Mr President, Commissioner, I would like to return to the subject of Columbia. I believe that we must not hide our extreme concern, for the hostages are currently in a situation of dire peril. The attempt to retrieve the hostages launched on 5 May by the Columbian President, Mr Uribe, shows that life is no longer worth anything in that part of the world. The European Parliament has on many occasions displayed its support for and taken steps to help people fighting for human rights and democracy.
In this context, and in order to show that we are not a fickle Parliament but that we are endeavouring to be faithful to our democratic commitments and to the protection of individuals throughout the world, would it be possible to make representations to the government, reminding it that a hard line cannot be the general rule where people's lives are at stake and there are prices to be paid, and that it is therefore appropriate in this case first and foremost to respect the demands of the families, who do not want the government to take a hard line so that it can give a display of its power some time in the future.
Mr President, ladies and gentlemen, as you may be aware, I am the Chairman of the Delegation to the EU-Russia Parliamentary Cooperation Committee. Over the last year, we have spoken about the situation in Russia on a number of occasions. In doing so, we have also very specifically spoken about the situation in Chechnya. We have always approached that situation from a very critical angle. We have also always said, however, that the conflict in Chechnya must be solved peacefully. I heard today that there was another attack this morning in the north of Chechnya, when a suicide squad drove a truck into a government building. More than thirty people are reported dead.
Mr President, I should like to ask you, in your role as President of the European Parliament, to express our condolences to the families of the deceased, and also to the local authorities, whilst emphasising strongly that this House deplores the use of any kind of violence to solve the conflict in Chechnya, and that we wish to take the path of negotiation.
I will be happy to do so, Mr Staes.
(Protests from Mr Ortuondo Larrea)
I am very sorry, but we have exceeded our time limit. I am not a magician! You will have to speak tomorrow.
The next item is the recommendation for second reading (A5-0131/2003) by the Committee on Industry, External Trade, Research and Energy, on the Council common position with a view to adopting a European Parliament and Council decision on adopting a multiannual programme for action in the field of energy: 'Intelligent Energy - Europe' Programme (2003-2006) (15547/3/2003 - C5-0037/2003 - 2002/0082(COD)) (Rapporteur: Eryl Margaret McNally).
. As rapporteur for the Intelligent Energy for Europe Programme, I would like to thank all three institutions for their cooperation in enabling us to reach successfully a second reading: the European Commission, of course, for coming forward with the proposals, the Council of Ministers and the three presidencies involved in this - the Spanish, Danish and above all the Greek presidencies - and especially the Members of the European Parliament and the staff of the European Parliament. I am pleased we have been able to find a compromise at second reading between the Parliament and the Council of Ministers by working very quickly and in fact by foregoing the normal full procedure for codecision matters. This is frankly not the best way to work, and I am sorry that the Council of Ministers is beginning to expect accelerated procedures as the norm. They are less transparent and less democratic and often lead to temporary misunderstandings, especially when negotiations are conducted - as they inevitably are - in only one language.
The title of this programme is self-explanatory. We need only imagine the contents of a programme called 'stupid' energy. In such a programme we would use fossil fuels, which we know to be finite and which emit CO2, as quickly as possible and would burn them just as inefficiently and profligately, in a way which the United States could teach us. 'Stupid' energy would use electricity and gas to heat the air outside buildings rather than insulating the buildings. It would encourage us to drive more and larger cars at high speeds so that we use more fossil fuels, preferably with only one occupant in each car. Despite its high economic costs, its failure to deal with radioactive waste and the need for very high safety and security standards, 'stupid' energy would insist on the promulgation of nuclear power, even in countries at very high risk of nuclear weapons proliferation.
Enough about 'stupid' energy. We currently do some of those things, which makes the current programme even more topical and even more useful. It is actually a modest programme, with EUR 200 million allocated for four years, which is frankly still inadequate. I hope that further funding will be made available during the programme, in particular when new Member States join. The programme has four objectives, all of which are indeed intelligent: the promotion of renewable energy sources, of energy efficiency, of clean transport and of all these three things in developing countries. All four objectives are important and I congratulate the European Commission on its intention to establish coordinating measures. I look forward to hearing the Commissioner's declaration, which is a declaration that I made clear was essential if we were to find agreement. Parliament's amendments to the Council of Ministers' common position encompass the budget - we insisted on an increase to EUR 200 million with a review clause - and numerous clarifications. I am pleased to say that 22 of Parliament's amendments were accepted in the common position and others have been accepted in subsequent negotiations. There is an unfortunate omission as regards the need for a strategic agency in the field of energy. Parliament will pursue that idea in other ways.
The Commission has done well to come forward with this programme. Its measures will help with protection of the environment, security of supply and with our industrial competitiveness. It will complement efforts by Member States and will encourage the laggardly Member States to do more. I will not name them to spare people's blushes.
I am particularly pleased that the COOPENER Programme, which is itself modest, will serve as leverage for much better-funded programmes such as those foreseen in Johannesburg. Over 2 billion people in the world have no access to electricity. This programme will help.
One worrying aspect is the difficulty the Commission apparently has with the lead times for its proposals. These proposals were published so late that it is not going to be possible to commit money to projects until February 2004. I hope that the Commissioner will undertake a review of the timescale for preparing legislation to prevent problems of this sort, which I am sure are as disappointing to her as they are to us.
Nevertheless, the Intelligent Energy for Europe Programme will be of very real value and I look forward to its adoption following the Commissioner's declaration, and to a vote tomorrow which I hope will be very well supported by a European Parliament that will follow the programme with great interest.
Mr President, ladies and gentlemen, I would first of all like to thank Mrs McNally for her work as rapporteur on this Decision. I am aware that she has worked intensely with all our colleagues in Parliament and the Council to reach the position we are now dealing with. I believe it is extremely important that today, and tomorrow at the vote, we can conclude the approval of this programme once and for all. The present proposal for a European Parliament and Council Decision relates to a multi-annual action programme in the energy sector, to cover the period 2003-2006, and hence the urgency of concluding this debate.
We have four specific fields: the rational use of energy, the management of demand, which previously fell within the SAVE programme; new and renewable energy sources, previously known as ALTENER; transport aspects relating to energy: STEER; and the promotion at international level of renewable energy sources and energy efficiency, known as COOPENER.
Before discussing the amendments, I would like to make a brief comment on an issue which I have noted causes concern in Parliament: the coordination of the programme and its relationship with other Community policies with an energy dimension, particularly in the field covered by the programme. This has just been pointed out by Mrs McNally, who wishes it to be made absolutely clear. I would therefore like to say that I share the honourable Members' concern - in particular that of the rapporteur, Mrs McNally - and, in this regard, I believe that the inter-service consultations and cooperation are of great importance and should be common practice.
I have committed myself fully to increasing and improving these interrelationships with regard to the management of our programme. I am convinced that in this way the execution of actions in the field of energy will be carried out in a way which is coherent with the different Community instruments. To this end, Mrs McNally, I therefore propose to establish an interservices group, consisting of all those Commission services whose policies and programmes relate to the present programme. I am essentially talking about the services responsible for development cooperation, agriculture, regional development, the environment and technological research and development.
With regard to the amendments presented by the European Parliament, I am pleased to note that, following the recent discussions with the Council, a compromise has been reached with regard to the amendments which were still awaiting agreement. I would like to affirm and confirm the Commission's total support for the new text presented by Parliament. Please allow me therefore, ladies and gentlemen, to congratulate you on behalf of the Commission on the agreement reached with the Council, particularly with regard to the budget for the programme, that is, the famous EUR 200 million, which represent a considerable effort. As we know, Mrs McNally possibly wanted more. So did we, but I believe 200 million is a significant sum, which, over four years, represents a very considerable increase in the budgets when compared to what we have been using in the past.
I trust that you will approve the vote recommended by the rapporteur and that a speedy approval of the programme will allow it to be launched without wasting the funds corresponding to 2003; and that there will be a global approval at the end of the year, since we will have made sufficient progress in this regard, and that they will therefore be able to be used, including the funds corresponding to 2003.
I would like to thank Mrs McNally once again for her wonderful work and the honourable Members for their attention.
Mr President, Commissioner, ladies and gentlemen, I would like at the very outset to join in expressing thanks to Mrs McNally, who, in the Committee on Industry, has handled this topic with a very great deal of prudence. The discussions with the Committee on Budgets were of particular importance to us, as this is an area where the Committee on Industry considers it very important that programmes such as these should be adequately funded, and I also want to express my gratitude to Commissioner de Palacio for making it possible to include 2003 in these considerations and get these programmes up and running as soon as possible.
We are all aware that the international energy crisis, in particular, means that action is urgently needed. Europe is dependent on energy imports to a very great degree, with, at present, some 50% of its energy being imported, and we will very soon have to face rates of increase that we find utterly unjustifiable. That is why it is important that this programme should receive special emphasis. This multi-annual programme will enable us - or so I hope - to start to turn European energy policy around, and, in particular, the use of energy - a subject on which we have adopted many framework directives already - must be one of our priorities for the future. It is of course not only the benchmarks - which have recently been constantly improving - that help us to implement this at the national level, but primarily the models of best practice, and this is where the multi-annual programme is an extremely important gauge, enabling us to see in which countries, with which technologies and with which processes, we are achieving the greatest successes. I therefore believe that this programme sees us taking a great step forward in European energy policy, and so I thank you in advance for your good cooperation.
Thank you very much, Mr President. Mrs McNally has come up with an interesting idea. She mentioned intelligent energy, in contrast to stupid energy, which, at times like these, reminds me of oil and of 'stupid white men', the title of a book by an author of whom some of us think very highly and who has won an Oscar. On the one hand, then, there are the stupid white men following a very definite principle of energy use - old and conservative - and we have an intelligent white woman, Europe and something else.
Of course, there is a lot more to it than this. I believe that programmes such as this one give us a chance to make progress in formulating what is meant by the European way. I also think it smart to set up a European Intelligent Energy Agency, which has a chance of becoming what the USA's Environmental Protection Agency was in the early 1970s in the eyes of the rest of the world. At that time, when there were as yet no Greens and our environmental awareness in Europe was underdeveloped, it was access to information and the EPA's pilot schemes that made the development of exemplary projects possible. That is something this agency could do here. Certainly, though, it is also smart to take on board the point that we should not be giving this agency yet another new bureaucratic superstructure, but finding a place for it where capacity already exists.
I believe that intelligent energy also includes intelligent transparency about the use of resources. This new agency could set an example by really showing how it manages the funds allocated to it, and by the absence of what is a cause of justifiable criticism of the European institutions, by which I mean lack of transparency in the way funds are spent and used, in the knowledge that without transparency, there is no democracy.
Mr President, I would also like to lend my support to those who have signalled their congratulations to Eryl McNally for doing an excellent job in piloting this through Parliament and of course in conducting negotiations on our behalf with the other institutions.
The rapporteur has already covered the main issues of substance, with all of which my group and I entirely agree. I only wish to make two additional wider points at this stage. Firstly, Intelligent Europe is not and should not be the title for this programme but, as the rapporteur herself suggested, should of course be the umbrella title for everything we do in the energy policy environment.
As many colleagues know, we are facing a glut of legislation in the energy field today, this week and next week, ranging from combined heat and power through to trans-European networks and to the all-important electricity and gas liberalisation package. Collectively we hope all of those measures together represent a real, intelligent policy. If you will forgive me for using this ghastly phrase, they represent a 'joined-up policy, joined-up government'. To that end the Commissioner's declaration today is very important and much to be welcomed.
The second point is about the budget. We warmly support the rapporteur's success in raising the overall budget, but it is worth noting that the EUR 200m, which is of course a great deal of money to you and me, is actually extremely little when compared to the enormous range of tasks which the Intelligent Energy programme is supposed to tackle.
EUR 200m could easily be absorbed in any one of the four titles and for that reason alone - and of course this is something we have seen in other areas as well, the trans-European networks for instance - the seed money being put forward by the European Union is massively dwarfed by the tasks to be performed. For that reason, we really do hope that procedures will be as efficient as possible, will avoid duplication, will avoid unnecessary administrative and bureaucratic checks and will give the taxpayers the right bang for their bucks.
Mr President, ladies and gentlemen, I have already had the opportunity - at first reading - to express my views on this important subject and I am therefore pleased to be able to speak again this evening.
I would like to start by personally thanking my friend and colleague, Mrs McNally, for the high quality of her report and for the way she has conducted negotiations with the Council. I have known her for a long time and I would like to pay tribute to her for her hard work, although I sometimes, or often, rather, disagree with the liberal lines taken by some of her friends.
Also on a personal note, I would like to tell Mrs de Palacio that, although she has never replied to my question on what I consider to be a contradiction between free competition seeking to force prices down and the undeniable need to save energy, I appreciate her work as Commissioner responsible for energy, her indisputable abilities and her willingness to listen.
To turn to the content now, on behalf of the GUE/NGL Group, I would point out that the 'Intelligent Energy for Europe' programme, covering the period 2003 to 2006, replaces a programme which expired on 31 December 2002. That explains the urgent need for us to come to an agreement and find the best possible compromise. It is no surprise that the most heated debates were on the question of the budget. I want once again to lament the fact that, all too often at European level, in very many fields, we are unable to provide ourselves with funding which is commensurate to our goals. I have said it time and time again in this House and elsewhere. In this case, it is all the more regrettable in that a mid-term assessment of the current programme has revealed that the current specific programmes have suffered from a serious lack of resources. In the end, after a number of tripartite meetings, the Council and Parliament succeeded in achieving a compromise of the sum of EUR 200 million, although the Council had been holding out for a sum of EUR 190 million. It is too little, even though it is better than nothing. As has been said, the sum will be divided between four specific programmes: energy efficiency, the promotion of renewable energy sources, energy aspects of transport, and the promotion of renewable energies and energy efficiency in the developing countries. I endorse these headings and I stress the need for action in these areas.
Again with regard to the content, the Council has accepted most of Parliament's amendments: the inclusion of the candidate countries, the dissemination of the programmes and access thereto and the setting of transparent criteria for selecting participants. We welcome this. However, the Council has not accepted the creation of a European Intelligent Energy Agency. I for my part, like the Committee on Industry, External Trade, Research and Energy, regret this. I think it would have helped us. Nor has the Council accepted the establishment of a task force within the Commission to coordinate the different areas, but Mrs de Palacio has given us a certain amount of reassurance on that point.
I will end by stressing once again that energy is not just another commodity. It involves heavy, ongoing investment. It is in many respects a public service which must be protected zealously in the interest of all citizens in all senses of the word. In the future, we must save, diversify, increase security of supply and assess costs and benefits, and not just short-term costs and benefits. We must look far into the future. Demand will grow and fossil energies will decline. Public opinion is opposed to fission and so we must develop renewable energies and save energy. Lastly, and this is my last point, Mr President, we must implement what I personally consider to be the viable energy of the future, fusion, and thus launch very quickly indeed the ITER programme, very quickly indeed, Mr President.
Mr President, it is claimed that the Intelligent Energy for Europe programme is indispensable. However, any mention of intelligent energy and request for renewable energy is likely to be met with derision rather than serious debate by the man in the street. For the man and woman in the street in my neck of the woods, this energy policy manifests itself in the growing scourge of wind farms - which are progressively blighting our treasured countryside - whose economic value far outstrips the notional value of this supposedly cost-free source. In fact, wind power is so costly that without substantial subsidy from taxpayers and energy users, its use would be prohibitively expensive. Since we are dealing with an intermittent energy source - as wind flow is far from constant - equivalent conventional generation must be supplied as back-up, which itself consumes as much energy as wind power is supposed to save.
Bearing in mind that it is EU money and woolly thinking that sustains this programme - the two being largely inseparable - it is my view that the energy policy we are considering today is far from intelligent. As usual in EU nomenclature, the title conveys the opposite of reality. As always, I can only register my disapproval. However, I do so in the knowledge that my electorate, at least, is more intelligent than the policies produced in its name.
Mr President, the previous energy framework programme terminated at the end of last year. As the Intelligent Energy for Europe programme that is to replace it is only just now being discussed, we cannot accuse the Commission and the Council of acting too hastily. The previous programme, however, was a lot later in making its appearance, so there has been some progress, albeit slight.
The new programme includes fewer separate programmes, so that is good. In fact, resources for the previous framework programme had been chopped up into excessively small bits, and it has not been easy to achieve any visible results. The administrative costs of having many programmes, the consultants' fees and the various seminars, of which there is no shortage in Europe, eat up resources, with the result that there are fewer left for concrete action.
In the new programme resources are being increased, the overall sums involved will increase and the fact that a five-year programme is being replaced by one lasting four years will mean that additional cash is available each year. The energy industry, however, is such a capital-intensive sector of production that not even additional funds will solve the problems EU countries have with regard to adequate supplies of energy, the security of supply or energy saving and environmental protection. The common objectives that have been set, for example regarding the use of renewable forms of energy, are so ambitious that achieving them depends crucially on the Member States. We cannot leave it just to the ALTENER programme to achieve these goals.
It is being proposed that a new special Agency should be set up to coordinate cooperation in the energy sector. Experience has shown, however, that agencies do not always reduce bureaucracy - they tend rather to do the opposite - and special agencies are always harder for Parliament to monitor than the Commission is. Setting up new agencies does not increase administrative transparency.
With regard to the work the rapporteur has done, I would like to join my colleague, Mr Caudron, in expressing my thanks to her on behalf of our group.
I want to thank you for your speeches, ladies and gentlemen, and say that, indeed, the attempt must be made to avoid the 'stupid' energy, to which Mrs McNally and other speakers referred earlier. Mrs McNally knows that I too subscribe to the theory that the European Agency would have provided a method of administration and would very likely have had many positive features. I believe, however, that, by means of this intergroup system, or system of organisation within the Commission incorporating all the various services affected, we can overcome your worries.
I also wish briefly to add that I fully concur with what Mr Caudron has said about the launch, as soon as possible, of the ITER initiative, as well as other initiatives. With regard to the EUR 200 million, I am thinking, for example, of the COOPENER programme through which the most appropriate technologies, including clean carbon technologies, together with energy efficiency and technological development, would be spread throughout the developing countries. We shall have to return to this subject one day when we talk about Kyoto, because Kyoto does not only affect Europe but addresses a global problem. If we imagine that developing countries will not make use of coal, we are mistaken. They will in fact make use of coal if that is what is most readily available to them. That is clear, and that is the direction in which we must move.
I also want to invite you, as a thought for the future, to remember that the Community budget, set this year in anticipation of next year, will involve 0.99% of GDP, there being 25 Member States. In addition to having just 0.99% of GDP, we shall perform the miracle of being 25 Member States, with 500 more officials.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at noon.
The next item is the debate on the report (A5-0138/2003) by Mr Glante, on behalf of the Committee on Industry, External Trade, Research and Energy, on the promotion of cogeneration based on a useful heat demand in the internal energy market.
Mr President, Commissioner, ladies and gentlemen, even the title of this directive indicates that this topic is a relatively complex one. I just want to try and do something I have done in the past, which is to explain what this is in very simple terms and for the benefit of those not involved in these matters. What we are talking about is the production, by the traditional means of steam, of electricity, which is then supplied for efficient use in industry or for heating. The promotion of this technology can be seen as being consonant with the objectives - the Kyoto commitments - that we, and many other countries, have set ourselves. It will help to save energy, to use it efficiently, and to reduce emissions of CO2. Implementing this technology can also make supplies more secure.
My primary concern, when engaging in these discussions, when voting, and when tabling amendments, has been to shape a directive that will be applicable throughout Europe, at the same level, and with the same ground rules. This consideration applies in particular to the reference values to be used to define energy savings. We call upon the Commission to draw up, within an appropriate timeframe, a package of European reference values to facilitate comparisons of implementation in the various Member States.
I saw it as important that there should be greater legal certainty within the European Union, and that the Member States should, on the basis of this directive - assuming that it enters into force after second reading and, perhaps, after a conciliation procedure - have legal certainty and be able to promote this technology. The report is a highly technical one, and discussing it was a relatively complicated business. Our discussions were lively, but also very fair, and we were very fair-minded in our dealings with each other. There was no confrontation between Left and Right of the sort I have previously described, but rather a confrontation between North and South, each being convinced that one method or another was better. I believe that the compromise we have reached is a sound one.
All of us - myself included - have had to moderate our demands to some extent. I was not happy with all the compromises, but I accepted them as being what this is all about. At the end of the day, this result, at least in the committee, where there were 32 votes in favour, none against, and 11 abstentions - let me mention at this point that I am to this day unsure how the 11 abstentions came about - has shown that we have come to a sensible compromise. Including those in my report, we started out with 240 amendments. Tomorrow, there will be 11 amendments on the table for us to vote on. I think that is a very fine achievement. We have done good work, and I can tell you that one or other of the eleven amendments will not get my vote, but, on the whole, what comes out of first reading stage will look very good.
I just hope that the Council will match this by putting a proper political position on the table in May, or by June at the latest. What the Council is currently discussing differs to quite a large extent from what we have been discussing here, so the second reading is guaranteed to be, once more, exciting and highly contentious. I hope that tomorrow's vote will go well and that we will adopt the report; then I will already be looking forward to the discussions in the course of second reading. If we all work together properly on that, and if the Council is well disposed, we will manage to get this report adopted by the end of this Parliamentary term - I think, at second reading stage or perhaps after a conciliation procedure - and then legal certainty will have been created.
To that extent, I think, we have been able to improve the Commission proposal by making it more precise, specific and exact, and I hope it will meet with general approval tomorrow.
Mr President, the proposal for a Directive on the promotion of cogeneration, as the rapporteur, Mr Glante, has pointed out, is a truly complex issue. Furthermore, the debates in the Committee on Industry, External Trade, Research and Energy have demonstrated how diverse the positions are, as have the meetings, hearings and seminars held in recent months in this Parliament, demonstrating the interest which this initiative has awoken in the different sectors of society. I would like to congratulate the rapporteur because he has been able to bring together and agree a solution with the various Members involved which in the end means that we are only talking about eleven amendments.
Ladies and gentlemen, the creation of a European framework for cogeneration is a great challenge. I am happy to say that, in my opinion, the proposal for a Directive on the promotion of cogeneration, which we are discussing, conforms to the requirements and furthermore it provides a response at a time when we are talking about integration of the European energy market and in particular the electricity market.
As the rapporteur has pointed out, cogeneration can be an efficient way to produce heat and electricity jointly in a single process, its correct and appropriate use increases the security of supply, it leads to undeniable energy savings and a resulting reduction in greenhouse gases. But we know that we are facing problems relating to the energy market, since its advantages are not reflected in an equal fashion within the sector. No legal instrument resolves this problem and the directive creates the framework necessary to guarantee a stable environment for the initiatives to promote cogeneration. Within that framework, it falls to the States to make a greater effort to promote this process and to increase production, by means of specific measures, in the form of economic support programmes. They can also facilitate new investment, guarantee more equitable conditions and eliminate administrative and other types of obstacles, but all within an integrated European market.
In accordance with our proposal, the Member States, by means of an analysis of high-efficiency cogeneration potential, are obliged to estimate the expected heat demand in their territory, which is likely to be used appropriately, by means of cogeneration techniques. This is the first step, which must facilitate future initiatives and monitoring in this field.
Furthermore, as a result of the future directive, energy and cogeneration producers will be in a position to request a guarantee of origin which demonstrates that the electricity sold to the network is genuinely produced by means of high-efficiency cogeneration, from cogeneration which results in global energy savings. This element is an instrument to increase the level of knowledge and transparency of the market and furthermore the proposal insists that there must be no discrimination against producers of energy by means of cogeneration with regard to the conditions for connection to the network, nor with regard to the purchase and sale of electricity. Furthermore, the States will have the right to prioritise electricity produced by means of cogeneration. The sector - as the honourable Members know - has expressed on repeated occasions the need for these measures if this type of production is really to be properly developed.
The definitions of cogeneration, and in particular high-efficiency cogeneration, may appear very technical, but to adopt a common methodology is an important step forward, which offers the sector undeniable legal certainty with regard to efficiency requirements. It offers the States an instrument for creating support programmes capable of promoting cogeneration and at the same time to prevent distortions in the internal energy market, and also distortions in the field of competition, in a more extensive manner.
Mr President, ladies and gentlemen, I have explained the Commission's objective in relation to this proposal, and I await the debate which is now going to take place. I trust that, together with the rapporteur, we will be able during this legislature to approve this text at second reading, since I believe it is extremely important in order to complete all the actions we are implementing in the aim of increasing energy efficiency and energy savings and promoting renewable energy sources, as we have been doing over recent years.
Mr President, Commissioner, ladies and gentlemen, this is a directive which has involved complicated, extensive and heated debates within the Committee on Industry, External Trade, Research and Energy in particular. We have tried to stress that cogeneration is not an end in itself but an energy efficiency measure and that this proposal, which pursues the Commission's strategy of increasing energy efficiency in the European Union, was well received but at the same time presented a series of problems, as the rapporteur, Mr Glante, pointed out at the outset. Then, by means of close dialogue and debate between various members of the Committee on the Environment, Public Health and Consumer Policy, we presented a balanced proposal which was genuinely significant from the point of view of energy savings.
As I said before, cogeneration based on heat demand will therefore allow us to optimise the situation in terms of greenhouse gases and balance the functioning of the electrical system. However, this whole building could have fallen down upon us if we had promoted an unnecessary demand for heat. Too simplistic an approach - such as the one I believe was proposed initially - would have led us to promote the construction of cogeneration plants without there being any real heat demand. And this would have been contrary to what we believed the objective of this proposal to be.
I would like to congratulate Mr Glante and everybody who has participated in the various meetings which have taken place on this issue, because it was not an easy issue to understand. They include my colleague, Mr Vidal-Quadras, who has worked courageously on this directive. We have been through numbers, formulae, variables and subscripts and I believe we have finally managed to bring our points of view closer together.
The compromise amendments represent good progress in terms of reaching a final agreement and it is significant that the existence of different technologies throughout the length and breadth of the European Union has been recognised. It is the case that the more heat a plant produces, the greater the global efficiency of the cogeneration process. But to reduce the whole directive to this statement is simplistic and unrealistic.
A plant for the exclusive production of heat with an efficiency of 80% is entirely inefficient - I would even go as far as to say obsolete - but a plant for the production of electricity with an efficiency of 50% may be very efficient. And why is all of this the case? For the simple reason that electricity is a more elaborate form of energy which is obtained from heat.
Once it is made clear that the global efficiency of the plant is not an appropriate or absolute parameter for determining the value of cogeneration, what are we left with? We are left - as I believe Mr Vidal-Quadras will also point out - with primary energy savings and consequently gas emissions savings. This is the most appropriate parameter for measuring the benefits derived from cogeneration, when compared to the separate production of heat and electricity.
We must not forget an important point: that cogeneration has been developed in the different Member States according to cultural traditions. In the countries of the Centre and the North of Europe heat for municipal uses predominates, and it is obvious that heating and hot water needs are enormous during much of the year; in other latitudes a form of cogeneration in which the proportion of heat is lower has developed for obvious reasons, and therefore electricity for industrial uses predominates. The remainder is sold on the network.
Mr Glante has been able to see that this proposal required a profound analysis before reaching definitive conclusions. However, as draftsman for the opinion of the Committee on the Environment, Public Health and Consumer Policy, I must say that this was not the case in this committee and that the opinion it approved, in the light of what is being proposed today, following the debates and meetings which have taken place, lacks realism and rigour.
The complexity of this issue was demonstrated a moment ago and I, as rapporteur supported by my group, requested a more flexible timetable. In other words, I asked that this proposal be debated seriously and that there might be more time to compare our differing opinions with the Committee on Industry, External Trade, Research and Energy. This request was denied and the proposal was voted on in a hurried fashion with the result that I am now describing. Mr President, ladies and gentlemen, I believe that, amongst all of us, we must try to prevent situations such as this. An opinion cannot be drawn up in the way it has been drawn up in the case of the opinion of the Committee on the Environment, Public Health and Consumer Policy on cogeneration, which I fear is not an isolated case since it happens relatively often in Parliament.
Finally, I believe we have produced a rigorous, proportionate and necessary proposal. I would therefore congratulate the rapporteur once again, and my colleagues in the Industry Committee, on their excellent work, and particularly on not accepting the first proposal and fighting to reach agreements on a proposal which satisfies everybody. Congratulations, Commissioner.
Mr President, Commissioner, ladies and gentlemen, let me start with very warm thanks to the rapporteur, Mr Glante, for his excellent cooperation. It was clear to me from my first reading of the report that it would need more than one debate in this House, but I do believe that we in this House agree on what the directive is intended to do. Its objective is, quite simply, to give priority to the saving of energy and to its efficient use. I believe that our long debates have led us to a high degree of consensus on the subject.
At the very outset, Mr Glante put forward some forty amendments, which formed the basis for excellent discussions. I have to say that he not only handled the technical aspects very well, but also - and this is most important - the human dimension, involving bringing people together and striving for compromises. We ended up with 240 amendments, which, of course, we all worked through together. We eventually succeeded in finding the compromise we sought. What is now before us is very much a consolidated version, one that I think we can all live with, and the fact that it has developed along the right lines is demonstrated by the way the Industry Committee voted. We have, of course, prepared minor amendments for this reading, but I think that the basic principle we hammered out together for sustainability in the area of energy supply will have very far-reaching effects.
What was of primary importance for us was finding a harmonised system for the calculation method. This itself was not the focus of attention, as there were so many different options and possible approaches to it; what was, though, more important to us was finding a basis for the whole of Europe, enabling the harmonised system to be universally applicable, whether in the North/South sphere or elsewhere. We know that there are countries in Europe where it gets very hot, and others that need a lot of heat, some needing cooling down and others needing warming up, so that there are very different interests at play here. At this point, I would like to thank those who are called lobbyists, who have done truly outstanding work, teaching us a great deal about the options available. The final result has been that we have learned a very great deal from the many debates, discussions and evening events, when we often stayed for a very long time discussing these things.
Our aim is of course a future increase in the share of cogenerated energy from 9% to 18%. It should be clear that what we are after is for the figure to be doubled. When it comes to working out the formulas, we would very much like the CEN Workshop to be involved, together with the Commission, and all parties involved to again get to grips with standardisation, so that, in the event of a second reading - which I expect we will have - there will be another variant to be debated. So we are, de facto, hiding behind the CEN Workshop as regards a final solution as to how we take this forward.
It is my belief that, in principle, cogeneration can spark a completely new debate on the supply of electricity and energy, especially when we consider the micro-cogeneration plants. It is the very safety of the small circuit systems that makes them a very interesting concept for the future. We are all well aware from the renewable energy and the various central heating plants that we already have in the rural fabric and in small villages, that cogeneration has made its presence very much felt in these places, and that, moreover, the market of course functions in a completely different way. If, then, in future, we consider not only the large installations, which were our primary focus of attention here, but also the many small regional ones, perhaps even the domestic units that may one day be possible, we can accordingly achieve something on the market.
In Wels, the city from which I come, they are planning a project called 'EnergyLand'. In fact, Europe ought to be an 'EnergyLand'. We are endeavouring to put research and development centre-stage in this 'EnergyLand' and, in the area of education and training, to make these new methods and new funding possibilities known to the wider public and, especially, to the business world. In future, of course, we should give closer attention to energy and to the infrastructure in the energy sector, for a secure energy supply and efficient energy should certainly be among the primary objectives of the European Union.
Mr President, ladies and gentlemen, there is absolutely no doubt that the promotion of electrical energy production by means of cogeneration is an objective which we should all share, and for various reasons. We are therefore going to support the Commission's initiative, which deserves all our respect, and we congratulate the Commissioner on it.
Production by means of cogeneration allows, firstly, energy savings and, as a consequence, achieves an environmental protection objective, since it reduces CO2 production.
There are other reasons why this method deserves our support. Firstly, by producing heat and electricity in a combined fashion, costs can be reduced, and also, if required, users can be offered an alternative supply, which, in some cases, is a way of introducing competition, particularly in those markets - as is the case in the electricity market in my country - where there is a strong oligopolistic component.
Support for the promotion of cogeneration has been ratified by this Parliament in its Resolution of 25 September and we will therefore be acting coherently by supporting this initiative.
But the problem is that, when we talk about the concept of cogeneration, there are in fact very differing realities between cogeneration in the countries of the North of Europe and that in the South. It was therefore very difficult to combine such different realities in a single proposal. In the countries of the North cogeneration is essentially used to produce heating, while in the South, cogeneration is a system used by certain industrial sectors which require the production of intensive heat and also reduces the cost of electrical energy. Examples of this are the paper industry and the ceramics industry.
It can be deduced from this that the cogeneration plants used in different countries differ radically. While in the plants dedicated to heating steam turbines are used, and it is only necessary to generate heat during the cold months of the year, in those intended for cogeneration production for industrial purposes the heat required is of greater intensity and is used throughout the year.
This means that there are differing sizes and systems, and to encompass everything within a single directive has been difficult. I believe that the efforts made by the rapporteur to encompass and include such differing realities in the text of the directive have been remarkable to say the least, and I would therefore like to congratulate him warmly.
I would like to say that, in general terms, we will support the text of the report with the amendments proposed.
Mr President, I am sure I speak on behalf of other colleagues when I say that this has been one of the most intriguing and perplexing issues I have ever had to follow. For non-specialists like myself it became at times an impenetrable mass of acronyms and technical details, and Mr Glante and Mr Vidal-Quadras Roca at times seemed to be speaking a language that sane, normal human beings could not possibly follow. I never knew, for instance, that something called the Protermo method could produce as much heat and fury as it did in the debate in our committee. It is a pity we did not combine that heat in our committee with some power while we were at it. Still, even for those such as myself who were not able to follow every twist and turn, my group is certainly extremely pleased with the outcome and looks forward to supporting the rapporteur in the vote tomorrow.
We are particularly pleased that the two approaches represented by the differing sides of the debate in our committee - on the one hand wishing to retain a methodology to distinguish cogeneration from other forms of generation, and on the other hand wishing to maintain an accent on energy saving - have been retained in the famous Annexes two and three, and that some accommodation between those two perspectives has been reached. We are also extremely pleased to support the measures in this directive which protect and promote micro-cogeneration, which we feel to be an essential component in the development of CHP and also of course - I speak on behalf of my group and that of others - we are very keen to try to use tomorrow's vote as a starting point to have a serious though no doubt tough debate with the Council on maintaining and pursuing real rather than just symbolic targets.
My final note is one of caution. There are a number of amendments tabled. I would urge colleagues from other groups to refrain from supporting amendments which disturb this very delicately constructed compromise. It would seem, at least to us in my group, to be a shame to jeopardise a compromise which took so long and was frankly so painful in its birth.
Mr President, it is astonishing that market forces have been incapable on their own of boosting the energy efficiency of the fuels they use through the generation of combined heat and power. As the heat generated in the production of electricity can be used for both heating and cooling, it is an economic resource, the utilisation of which (one would think) served the interests of the production plants themselves. The directive is not needed just because it will help to protect the single energy market. It is also needed to compel the Member States to channel resources for the effective use of fuels in the name of efficiency and environmental protection.
Common objectives are set very carelessly in the EU. An objective is set, but neither the resources nor the sanctions to achieve these objectives are created. An example of setting objectives based on wishful thinking is the promotion of cogeneration now being discussed. The aim to increase cogeneration to account for 18% of electricity generation by 2010 or 2012 is a pious hope. The market will engage in cogeneration if it is financially worthwhile. The directive will not mean the market's unseen hand will lose the power of its grip.
Small production units are often innovative: they make good use of margins that do not interest the big producers. For that reason, in many of the amendments one feels there is concern regarding the equal treatment of small producers in a liberalised market dominated by the large producers. It is only reasonable to insist that the small producers should be certain of having access to the network, and they should get a fair price for electricity from cogeneration.
In this connection I would furthermore like to draw attention to the problems that arise if there is no coordination between different directives. For example, the directive on a system for greenhouse gas emission rights trading should not be inconsistent with this directive. The former is a synthetic market directive, whilst this directive on cogeneration is financial/technical. The directive on emission rights trading is not in the interests of European business, whilst this directive is.
Mr President, Commissioner, ladies and gentlemen, we should regard this directive as a contribution to a coherent and holistic energy policy in Europe. What this means is that it is concerned with better protection for the environment, with greater security of supply and also with coherence in the internal market in energy. I want, briefly, to highlight the point about security of supply. We are too dependent upon oil imports, and cogeneration makes it a very simple matter, in a very short space of time, to do without oil for domestic heating, and is much simpler than the electricity market as a way of becoming independent of oil.
The market, the internal market, is blind if we do not give it something to aim for, if we do not install guard rails. What we did for renewable energies, we must also do for cogeneration. It is in this respect that I regard the Commission proposal as somewhat feeble, and I am glad that tomorrow, there will, I think, be a majority in this House for reiterating the 18% objective and underlining the contribution cogeneration can make to our entering the hydrogen era. We cannot have President Prodi gathering together a high-level group of experts and then fail to incorporate into law the first regulatory framework that really enables us to create a market for fuel cells, with a growing European demand for them as its result. I am glad that Mr Rübig and other Members see this point so clearly.
Let me turn to the definitions. Definitions might be thought to be technical in nature, but, in fact, politics lurks behind the technology. Annex II is about determining which current in a cogeneration plant is actually cogenerated electricity. This definition is independent of climate zones. There can be only one definition, and it must apply throughout Europe. If such is not the case, we are opening the way to distortions of competition in the European internal market. The amendments that Mr Vidal-Quadras Roca intends to bring in tomorrow do not help in this respect and should be voted out.
Annex III defines the energy efficiency of cogeneration plants. This is where there is a clear difference between, for example, Greece and the Netherlands, because many Greeks still heat their homes inefficiently with coal, whilst the Dutch have highly efficient gas heating. Such differences of climate can be compensated for only after an indefinite period of time and with a fully-functioning internal market, so we should allow ourselves some time for this. In any case, Annex III has to build on Annex II. The only electricity that this directive must consider is that which has undoubtedly been derived from cogeneration. If it fails to do so, the result will be legal uncertainty and an open door for subsidies, some of which are inefficient, while others amount to something like fraud. If we fail to lay down unambiguous definitions, we will be helping those who are in fact less well-disposed to cogeneration in Europe. I believe that what we all want this directive to do is to get cogeneration taken more seriously in future, and to get people investing in this technology, especially in Eastern Europe.
Mr President, the drawing up of this Directive and Parliament's report on this legislative instrument has been very laborious, but I would not say that there has been confrontation, but rather a progressive and patient convergence towards rigour and the service of the European general interest by bringing together arguments and points of view.
The three central points we have achieved, Mr President, by means of this long discussion, have been, firstly, to place primary energy saving at the heart of the Directive as an essential defining parameter; secondly, to calculate the percentage energy saving in relation to the electricity produced and not in relation to the total of heat plus electricity, in order to emphasise where the energy saving is achieved; and finally we have distinguished clearly between two situations: that of those installations which work permanently producing heat and electricity simultaneously and that of those which, because of the way they operate and the purposes they serve, produce electricity and heat simultaneously only for part of the year, and the rest of the year work exclusively in condensation mode.
Mr President, these three points were essential to achieving the aim of this Directive, which was a good definition of cogeneration, and which will allow us to define a good system for stimulating this form of energy production, leading to what we are all seeking: savings of primary energy, reduction of CO2 emissions and increasing the Union's independence with regard to the external supply of energy sources.
Unfortunately, this discussion, which we have all participated in with great enthusiasm, dedication and goodwill, has not been enough for the whole of the House - Mr Turmes for example - but neither can we expect everybody to understand everything straightaway. I am sure that Mr Turmes, who is very knowledgeable in this field, will continue considering it, and that what he cannot see today he will soon see clearly. I am happy to continue explaining the same things both to him and his collaborators, as I have done up till now - although having heard his speech I see that I have not been successful - because talking to him is always a pleasure, in political and human terms.
Mr Glante, please allow me to address an observation expressly to you, and I would like to thank you warmly for your receptiveness and cooperation throughout the work we have done together: when a sculpture is finished and is almost perfect, there are always certain final touches which make it absolutely perfect. I would draw your attention to Amendments Nos 75 and 81, which correspond to the agreement we reached after the meeting in committee and which our group considers to be essential: Amendment No 75, which removes the threshold of 80%, which no longer makes sense, and Amendment No 81, which clearly distinguishes between each type of installation.
Commissioner, General de Gaulle said that policy is action at the service of a strong, simple and clear idea. If this is the case, Commissioner, you have a European energy policy in mind and, as long as you continue to develop it, this Parliament will support you, because it fulfils objectives which we all wish to achieve: increasing our competitiveness, guaranteeing the well-being of all Europeans and greater economic growth.
Mr President, I too wish first of all to thank Mr Glante for producing an excellent report. The proposal for a directive on the promotion of cogeneration is an important part of the EU's strategy for energy efficiency and energy savings. Cogeneration will also contribute to a reduction in greenhouse gases, as has been said here.
The short-term aim must be to develop the present cogeneration plants and, where possible, to encourage the establishment of high-efficiency plants. The longer-term objective must be to create a framework for ensuring that high-efficiency cogeneration has a key role to play in increasing energy efficiency and savings.
The amendments relating to micro-generation, renewable energy sources and district cooling are important in terms of technological development. It is possible to store heat in all size categories for a day or a year, as opposed to what is stated in the Commission proposal and in certain committee opinions. Financial support should not be restricted just to CHP technology based on a useful heat demand. Flexibility in the use of CHP plants must be permitted, as dictated by the time of year, the working day and random variables. Waste heat produced at a cogeneration plant has a potentially wider use than is the case at present. It may also be used, for example, for cooling, water purification and air conditioning.
This report is very technical, and the Finnish word 'suuritehoinen' ('powerful') often mistakenly appears in the Finnish language version. The correct translation is 'korkean hyötysuhteen' ('high-efficiency'). The word 'suuritehoinen' would lead the reader to understand that the directive only applied to large installations. The important thing is that the will is there to support high-efficiency technology regardless of size.
Mr President, Commissioner, ladies and gentlemen, I think that we have reached an extremely important juncture. The report on cogeneration that we have here is enormously important in terms of a sustainable energy policy in Europe. I should first of all like to join my fellow Members in thanking the rapporteur, Mr Glante, for his extremely amiable, pleasant, very constructive cooperation. I should like to call upon him to continue this cooperation until the end, to ensure that we achieve a good result tomorrow.
It has been rightly pointed out that the emphasis has come to be placed much more on the conservation of energy. The important thing, of course, is seeing to it that we arrive at a situation in which we in Europe are able to achieve our CO2 targets. Cogeneration plays a very important role in this. What is also particularly important, however, is of course that we aspire to have high-quality installations in Europe, that we do not become lazy about cogeneration, but instead set our sights as high as possible in order to achieve the maximum possible savings. I think that that is the message that should also be sent out by the Commission, Parliament and the Council.
I actually liked the picture painted by Mr Vidal-Quadras Roca very much. It is almost complete, but something still remains to be done: we need to add further - but minor - refinements to Annexes II and III. The subdivision of fuel consumption not related to cogeneration is now, therefore, being moved to Annex III, so we have to tidy up Annex II a little, simplifying it slightly, more in the direction of Annex III. That, Mr Glante, is also the reason why we tabled both Amendment No 175 and Amendment No 176.
This has turned out to be a very technical report, but it ultimately revolves around the fact that we are in need of a common, precise calculation method and harmonisation of the support schemes applied by the European Union. Amendment No 42 is essential. It is essential that this harmonised reference value for determining primary energy savings by cogeneration is brought in as soon as possible, namely within two years. It is also essential that the calculation method be precise and harmonised throughout the EU.
The report now contains that whole package, and for this reason I think that it deserves our support. I hope, therefore, that Mr Glante will also be able to secure the support of the Group of the European People's Party (Christian Democrats) and European Democrats for his proposal tomorrow. Mr Vidal-Quadras Roca has already indicated how essential Amendments Nos 75, 76 and 81 are to us. It all depends on him, therefore - on his support for our amendments - whether the PPE-DE Group is able to follow him. I hope that it can.
Mr President, Commissioner, ladies and gentlemen, speaking as I do today on Mr Glante's highly technical dossier, I give an opinion on it in my capacity as shadow rapporteur for my group in the Committee on the Environment, Public Health and Consumer Policy. Our position, too, is characterised by the environmental aspects. The Committee on the Environment agreed on that unanimously, after the vote had, indeed, been deferred twice by reason of the somewhat laborious discussion. The significance of a safe, economical, and environmentally friendly supply of energy is not a matter of dispute.
The production of energy to a high standard could also be guaranteed by building power plants based on a system of cogeneration, which, when compared with separate generation, has the advantage that it makes the most efficient use of fuels, whether from fossil or renewable sources. Moreover, the process of cogeneration can avoid the emission of carbon dioxide, which means that stepping up the promotion of cogeneration plants is an essential instrument in the package of measures required to comply with the Kyoto protocol on global climate change.
In the European Union at present, however, cogeneration is not yet being used to its full potential as a means of saving energy. A substantial extension of its use is indispensable when it comes to dealing with climate change and saving resources. Along with securing the energy supply, another fundamental objective of the draft directive submitted by the Commission is to create a framework capable of promoting the building and proper operation of cogeneration plants. We believe that the draft put forward by the Commission is right in principle, but in need of improvements at various points, a view taken also by the members of the leading Committee and expressed by their rapporteur.
Whatever happens, we want to see the ambitious objective laid down that the proportion of the total electricity generated in the European Union by cogeneration plants should be doubled, rising from 9%, as it was in 1994, to 18% in 2012. We need transparent rules on what can be promoted as a cogeneration plant, rules that must be applicable throughout the European Union. The two-stage procedure proposed by the Commission, with its classification of energy for agriculture, industry and heating, does not provide that transparency; instead, it simply demands an excessive burden of administration. It is for that reason that we want to impose as standard an index figure for electricity and 80% efficiency. That, at any rate, is what the Environment Committee has decided. In addition, cogeneration plants with an output of over 50 megawatts should also fall within the maximum aid envisaged by the EU. There is no doubt that the limit proposed by the Commission is set too low. Even small cogeneration plants can produce 100 megawatts, or even more. Small and medium-sized plants ensure decentralised implementation, which can certainly make for effectiveness in terms of protection of the environment. We must do more to counteract increasing global warming, and a cleverly conceived directive on cogeneration plants can certainly help to do that.
Mr President, I wish to begin by congratulating the rapporteur and my colleagues on working together to achieve the compromise formula and definitions, which have covered a very complicated and technical set of issues. I particularly wish to support the importance of aiming at energy savings over efficiency: we want to use less fuel. I welcome the linkage of support with the environmental benefits that will flow from it.
I would like to refer to some concerns expressed by a company in my former constituency and now the south-west region that I represent. They tell me they have supplied co-generation plant over the past 20 years, which has contributed to an estimated annual saving of 700 000 tonnes of carbon, which is a significant saving. They are concerned about this 50-megawatt threshold for eligibility. They want it to be removed as a distortion or potential distortion to investment decisions. They are very keen on the test of eligibility for support to be based on primary energy savings and - a point which has not yet been mentioned - they want the directive to recognise and reward the benefits of utilising waste heat and fuels. That can come from a variety of sources.
I wish to raise two concerns of my own. Firstly, we must beware of losing sight of the objectives of this directive beneath this welter of technical detail. Colleagues have referred to the complexities that we have been addressing in committee and sometimes it has been a little obscure what the outcome would be. We must remember that we are looking for primary energy savings.
I am concerned about the potential for over-elaborate administrative requirements: too many people being involved in the certification and eligibility procedures. There is always a risk that one can stifle an initiative by too much bureaucracy.
However, I would like to broadly commend and support this proposal. We look forward to achieving a good result in the vote tomorrow with the cooperation that we have seen up to now.
Mr President, I would like to thank all the rapporteurs for their contributions and say to them that I agree with all of them. Our task over all these recent years has been to propose greater energy efficiency, greater savings and use of energy, all for the sake of sustainable development, which means not just guaranteeing competitiveness and quality of service for users, but also respecting the environment.
But I believe that all the honourable Members will agree that what we cannot do, under the banner of 'cogeneration', is to ultimately create a system in which more energy is consumed than would be consumed in a separated fashion throughout the process and which furthermore benefits from subsidies which, at the end of the day, are paid for by users, the taxpayer - there are various possibilities - or simply network clients, leading not just to inefficient use of energy and greater energy consumption, but also distortions of competition and a lack of competitiveness throughout the system, which I believe would benefit nobody.
The intention is to support real cogeneration and to prevent subterfuge, which, on the pretext of carrying out cogeneration activity, really involves other types of activity.
I would once again like to thank the rapporteur. Several of you have referred to the complex and difficult discussions. I understand that many aspects are highly complex from a technical point of view and I would therefore like once again to thank you for the effort and quality you have put into your work, despite the fact that the Commission cannot accept some of the elements proposed.
Of the 85 amendments remaining, the great majority are acceptable either totally, partially or following some modification. Nevertheless, there are 28 which we reject entirely. I will provide the honourable Members with a complete copy, Mr President, so that there are no doubts
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at noon.
The next item is the debate on the report (A5-0129/2003) by Mr Nicholson, on behalf of the Committee on Regional Policy, Transport and Tourism, on the insurance requirements for air carriers and aircraft operators.
Mr President, I should firstly like to express my thanks for the cooperation I received in the preparation of this report, not only from the Commission but also from colleagues on the committee, where we were involved in extremely good cooperation in bringing forward compromise amendments. These have strengthened the report to the best interests of the industry and those involved in it. We should all be aware that this report came about, to a large extent, as a result of the aeroplanes flying into the Twin Towers in New York in September 2001. It is an attempt, to some extent, to restore confidence in the insurance market in the European Union. Hopefully that confidence will return.
I have to say at the outset that this is not necessarily a major problem for what we would term the 'major airlines', that is, airlines such as Lufthansa, Air France, British Airways and the other big boys. They do not have a problem with this. It is the small, regional airlines that will be most affected - indeed not only small, regional airlines, but aircraft training schools and people who fly their own small planes, etc. They are the people who, to a large extent, could feel they face the greatest problem. There could be an added cost to them. That is something we want to try to avoid.
As I said, I tried to achieve a consensus with the compromise amendments that we came forward with in committee. I feel we have achieved this.
We have introduced three extra categories. These categories allow for greater flexibility and stability in the smaller aircraft area. We also have to be aware of the substantial support given to the industry in the United States. The US Government has been a very strong supporter of its industry, especially since 11 September, and continues to be so. We must not allow our industry in the European Union to place its operators at any further disadvantage.
By sticking to the Montreal Convention and the ECAC figures I hope we have been able to find and bring forward a balanced report that will hopefully find a way forward.
There are still some areas of concern. We debated them in committee. Mrs Foster brought forward a couple of amendments. She has concerns about the overflying of European Union airspace. That is something that she is right to continue to develop. We have to understand what this means and how it is going to be controlled. The other question is one we really must address between first and second readings - and I ask the Commission to take this on board - is that of an impact assessment, another issue raised in committee. We should return to that at a later stage. We have to know what the cost and effect, the damage or the benefit will be to those who fly, be it as a hobby, on business or for any other reason. We should be prepared to take time to make that assessment. It is not in the interests of the European Union to bring in legislation that will put people at a disadvantage and make the European Union look like kill-joys. That certainly is not my intention.
I will continue to defend the most vulnerable in this field - the small operators and those who enjoy flying as a sport. In committee I met with many interests in the industry. I also met with the insurers. It is amazing that in the European Union we only have two or three companies or people providing insurance for aircraft. There is very little competition in this field. It is right for us to encourage competition but the timing, elements and basics have to be right. We have to ensure that we have a proposal that will encourage others into this industry and bring greater competition. It is right to encourage and prepare for those conditions. Hopefully, very soon, we will be able to return to a more stable market.
Mr President, ladies and gentlemen, I would like to say very briefly that the Community regulations in force simply require air companies to be insured, but they do not set any criterion, condition or sum to be respected by the authorising authorities of the Member States of the Union. It therefore became necessary to clarify the situation, particularly following the events of 11 September 2001.
As the rapporteur has quite rightly said, it is a question of restoring confidence and of providing the possibility of sufficient insurance cover, for small companies as well. The Commission's objective is therefore to ensure that all aircraft flying to European destinations are always insured against various risks, including war and terrorism.
I would like to thank the rapporteur, Mr Nicholson, for his constructive work, into which he has incorporated a more balanced approach, particularly with regard to third-party insurance.
The Commission is very concerned that this proposal should be adopted rapidly and will continue to observe the air insurance market in order to ensure that the current situation excludes any risk of aircraft lacking sufficient cover.
But I would like to say to the honourable Member that, with regard to the impact assessment, the reality is that before preparing this proposal, the Commission gathered diverse information on the issue of the insurance conditions applicable in the different States of the Union by means of the European Civil Aviation Conference and third countries, including also all aspects relating to insurance associated with leasing contracts, the Commission has been actively monitoring the development of the insurance market, both at European level and at international level. Firstly at European level in order to ultimately put an end to the special conditions which allowed the cover of certain types of risk by the public sector, but also by means of the International Civil Aviation Organisation, which is where we believe this type of issue should essentially be dealt with.
The proposal which the honourable Members are discussing today also stems from the various discussions which took place in a special group created precisely in order to discuss the problems relating to insurance following the tragic events of September. That special group included representatives of the insurance industries and the air industries.
Finally, I would like to say to you that, following the introduction of special conditions which have been in operation for some time following 11 September (until we believed that the market had recovered sufficient capacity to cover all the risks at reasonable prices), the Commission has monitored the support measures and tariffs applied in the different States of the Union, which has given us firsthand and direct knowledge of the true situation of air insurance in the different countries of the Union.
Therefore, in this regard, ladies and gentlemen, Mr President, Mr Nicholson, we believed that more extensive impact studies were not necessary, since we had more than sufficient information to produce this proposal.
Mr President, Madam Vice-President of the European Commission, ladies and gentlemen, I would firstly like to thank the rapporteur for this report, on behalf of the Committee on Legal Affairs, for having accepted the majority of the amendments which this Committee has proposed in its opinion.
I would also like to thank all the members of the Committee on Regional Policy, Transport and Tourism for having accepted a series of points of view which the Committee on Legal Affairs believed were important because they would improve the report being produced by Parliament.
Secondly, Madam Vice-President, please allow me to congratulate you as we have done on other occasions and on other diverse and varied reports, since, once again, you have dealt with a complicated and controversial issue, which may annoy certain sectors and groups affected, and have made a courageous proposal which, in certain cases, as you can see, we have reduced to a certain extent, although on other aspects we have proposed, if you like, some further detail and a degree of toughening of the proposal.
We must acknowledge your work and your will to resolve issues so that the European citizens are much better covered and so that they gain confidence in air transport. Furthermore, this confidence, security and responsibility in the rules on air transport should also be extended to other areas of transport on which you have also made proposals and in which we have not reached the same level in terms of the internal market and liberalisation.
We are dealing with a courageous proposal, from the Commission, the rapporteur and the Committee on Transport, which provides for a qualitative leap in the field of insurance. As both you and the rapporteur have indicated quite correctly, we are trying to give the citizens and users confidence and we are making our air transport competitive, and at the same time establishing a series of rules which indicate the route to be taken by air companies as well as the route to be taken by other States.
None of these concepts should make us nervous. I believe we are taking the right approach and we must maintain it. We must improve the texts, we must propose innovative ideas such as this and you will always have our support, Madam Vice-President.
I hope that Parliament will vote to ratify the proposal of the Committee on Transport, which I believe the Commission can accept, and I believe the Council will be capable of following us and that we will not find, as on other occasions, that in the end certain issues have been rather left behind and then we have all regretted it and have been obliged to resolve them hurriedly.
Mr President, I should like to congratulate Mr Nicholson on his work as rapporteur.
I think that the report is acceptable to the large majority of the Members of the European Parliament and we must, of course, also thank Mr Ripoll for his work as draftsman. Obviously, the directive before us is useful, especially after everything that has happened in the wake of the terrorist attack on the United States on 11 September 2001 and the upheavals on the insurance market. I also think it is obvious that there needs to be full and fundamental cover for all categories, so that the citizens of the European Union feel that the Union is a body that cares about each and every one of them, does not take a narrow, short-sighted view of certain business interests and is concerned that everyone who has an insurance claim following an aviation accident should be compensated. I think that this particular proposal for a directive makes some headway here.
As far as our committee is concerned, you know that we approved various amendments which harmonise insurance requirements with the arrangements introduced by the ECAC. I think we need to stay at these levels, so that there is harmonisation between the European Union and the other European countries that are not yet members of the Union and so that there are basically unified regulations at European level. However, we must not go beyond that, because there needs to be a sense of security among our citizens.
There are, as Mr Nicholson said, areas of concern and I think that some Members are even concerned about evaluating the impact on airlines. The Commissioner made a reference and I think that her reference was clear. I hope, Commissioner, that your information is correct, so that there are no repercussions of the sort feared by Mrs Foster on airlines and, to finish, I should like to clarify on behalf of my group that we, the European People's Party and European Democrats, shall stand by the amendments approved in committee. We shall not accept the other amendments, because we believe that the text approved by the Committee on Regional Policy, Transport and Tourism is exceptionally well balanced.
Mr President, I would also like to congratulate the rapporteur, Mr Nicholson, on his report.
Members have highlighted the reasons why this regulation is required in the aftermath of the events of 11 September 2001 in the United States, so I will not go any further on that point. I should just like to say that we believe it is a necessary regulation because it creates legal certainty and because it establishes minimum insurance requirements for liability in respect of passengers, luggage, cargo, mail and third parties.
On the whole, we believe that the Commission did a reasonable job. However, we also believe our committee has improved the text by bringing it closer to reality and by clarifying certain aspects of it. I support the call from the rapporteur with regard to an economic impact assessment of this legislation before the second reading.
The main points I would like to raise on behalf of the PSE Group are as follows:
The Commission's categories regarding the minimum insurance requirements cover too wide a spectrum of aircraft and would have constituted a burden which is too high or even unbearable for smaller aircraft in general aviation. I believe we have found a good compromise in the committee by lowering and changing the categories and by using more or less the categories of resolution ECAC/25-1.
My group has tabled two amendments again for plenary. The first is to ensure that the person of the party liable in respect of an aircraft is identical to the person required to take out the insurance. This amendment is necessary in order to avoid duplication of insurance, gaps in the insurance cover, or insurance without liability.
The second amendment is about the consequences if the conditions of this regulation are not met, in particular as it applies to an air carrier or aircraft operators from third countries, who must be refused access to routes to or within the Community or the right to overfly the territory if they fail to comply. We must remember that Community air carriers and keepers of aircraft registered in the Community shall forfeit their operating license where the prescribed insurance cover is not maintained. Therefore we must make this distinction between third country and Community carriers or operators.
We believe that refusal or access to routes is the appropriate sanction for non-EU air carriers and aircraft operators, and that the only sanction we can impose is the denial of access to routes.
These two amendments are reasonable and I hope colleagues will support them .
Mr President, Commissioner, Mr Nicholson, ladies and gentlemen. First of all, I should like to thank the rapporteur for his good work, which has resulted in a balanced report. I had therefore hoped that the Commissioner would arrive in Strasbourg by aeroplane today, but I believe that she just came by car. That is a shame. One could ask oneself whether that is because she considers that the level we are now proposing as a Parliament is too low.
I realise that it has turned out much lower than she proposed. Nevertheless, I believe strongly in the compromise that our rapporteur has achieved and give it my wholehearted support. I should like, however, to send a general signal to the Commission regarding the tendency I perceive in its rules of late with regard to aviation. I wonder aloud whether the Commission shares my concern that things are not going well for the European aviation sector. I broadly support the Commission's initiatives. However, that institution's timing and the 'open skies' authority yet to be further developed have meant that the sector is having to deal with a large number of changes simultaneously at a very difficult time. It is overstretched. I would not wish you to misunderstand me: I am in favour of opening up markets to more competition and of reducing intervention by the authorities, but we must be clear and realistic, with transitional rules.
We have a variety of regimes: national, European and international, and they are intertwined. I think, therefore, that we have to take care not to start the race too fast. I should like to ask that, at second reading, the economic impact be presented, so that we know what it really involves and that we really are going to make the Community finishing line. I fully support the compromise that Mr Nicholson has presented.
I really find and this is the main reason we have to do it that a cup of coffee at home or here in Strasbourg is much more enjoyable than on the road in Luxembourg if one does happen to go by car. In a real, insured aeroplane. This is what is important. We want to have a consumer-friendly product, a safe product, in the air, and I hope that we can decide on that together tomorrow.
Mr President, Commissioner, we are establishing the minimum insurance requirements to be fulfilled by air companies and operators flying through our airspace or providing services destined for or departing from the European Union, in order to guarantee their liability for possible damage which may be caused to passengers, luggage, cargo, mail or third parties. In order to successfully achieve such a laudable objective, we must not allow the Regulation we are approving to contain imprecise definitions or confused concepts, since that could lead to situations in which there is no cover or protection, either for the consumer using the air service or for third parties suffering damage in the event of incidents.
We therefore propose several amendments, with a view to better defining in the regulatory text the terms 'passenger', 'insurance' and 'flight', compensation to third parties, where appropriate, and we also advocate the inclusion amongst the risks insured of other contingencies, accidents and fortuitous incidents, as well as the risks caused by acts of war, terrorism, kidnap, sabotage, hijack and social or industrial disturbances.
Furthermore, we propose that companies and operators registered in a third country, that is, outside the European Union, can be considered as conforming to the requirements of this regulation we are discussing, provided that they produce an insurance certificate, issued under appropriate regulatory conditions by any insurer authorised to operate legally in accordance with Community law.
We also propose that, in all cases of aircraft operated under a leasing system, with or without crews, for whatever time period, it should always be the companies or operators carrying out flights who should fulfil the minimum insurance requirements. Finally, we ask the Commission to take the initiative to harmonise legislation on insurance against risks in all the Union's air terminals, so that we do not end up in a situation where only possible damage suffered during flights is covered, but also any damage during the rest of the time that users remain within the air transport service chain.
Mr President, Commissioner, serious accidents in the recent past, and their aftermath, have shown us that the legislation on the liability of carriers in respect of third parties is not satisfactory. For that reason, I certainly do not wish to deny the necessity of this proposal for a regulation.
It is indeed important when introducing this kind of measure that all airlines, both EU and non-EU carriers, are subject to the same requirements. After all, the measure would be severely restricted in its effectiveness if this regulation only related to EU carriers. It would, moreover, have a disruptive effect on the already delicate relations in the aviation sector.
Another aspect for which the international context is of great importance is the amount of the sums insured. It would cloud relations in the sector if we were to lay down considerably higher sums than have been agreed in the international aviation community.
Without detracting from my support for this proposal, I should like to make an appeal to the Council and to the Commission. Given the malaise in the aviation sector, I would call on the Council and the Commission to adopt a constructive attitude towards the aviation sector. As a result of a number of crises, a kind of yo-yo situation seems to have arisen there, in which the viability of the airlines - not only from Europe, but also from elsewhere - is seriously under threat. Given the contribution that this sector makes to the development of the Community, a support strategy is the least it can expect.
This means that I can give the report my support - and the rapporteur my gratitude. I should like to note, however, that the circumstances require that it be introduced with care.
Mr President, Commissioner, ladies and gentlemen, as all those who have spoken before me have already said, Mr Nicholson really has done an excellent job, succeeding in convincing a large part - if not all - of the Commission of the validity of the proposals for compromise amendments he has put forward, which are very appropriate and necessary.
Commissioner, we fully agree with the Commission that the measure is appropriate and necessary; previous speakers have already explained why. We need to give consumers and air transport users increasing guarantees, and we need, as has been said, gradually to achieve a situation where the sector is regulated and rights are protected in this field, in order to provide the same possibility of development and to restore consumer confidence.
It is, however, true, Commissioner - and I regret to say that this does not appear to be a new scenario - that, although you followed a sound, effective line with regard to air transport, the competent services of the Commission then took - and not for the first time - a rather too rigid approach when it came to specifics.
As you are quite aware, I am the rapporteur for the measure on overbooking, with regard to which we encountered the same rigidity as we are experiencing today in the field of insurance. What do I mean by rigidity? I mean an approach that is a little oversimplistic, which does not, indeed, take into account the two fundamental factors already mentioned. Firstly, there are different kinds of air transport: the major airlines are one thing but the regional airlines are another, and private operators - as in this case - are quite another. The second factor which is being overlooked is that this is a difficult time for the sector, not so much because of economic trends - September 11, the Middle East, the war in Iraq and now SARS which, as you know, Commissioner, has already done twice as much damage to the air traffic sector as Iraq - as the fact that, in the face of these economic difficulties, while US airlines are receiving what is practically full, total support from the US Government, we, on the other hand, are leaving most of our airlines on their own to cope with the demands we are making of them and the changes we are asking them to make, however necessary these requests may be.
To sum up, then, it was necessary for a good measure to be proposed, but I believe that, on this occasion too, without Parliament's astute contribution, the good end result we can adopt and endorse today might not have been achieved.
Mr President, I am glad that the rapporteur has consulted the stakeholders on this matter, although I note he does not specify who they are! In my own fevered imagination, I have always equated stakeholders with Count Dracula. However, in this context I consider that my own stakeholders are my electorate. I was sent to this Parliament to use my best endeavours to arrest the march of EU regulations or mitigate their effect.
In respect of this legislation, I note that the proposal conforms to the provisions of the Montreal and Warsaw Conventions. However, the signatories to the Conventions are the Member States, not the European Union! Thus, while I would obviously support the idea of rationalising aviation insurance, I cannot accept Commission attempts to superimpose a European dimension on what should be a matter for nation states. To the extent that I am also a stakeholder, I will therefore do the only thing I can in this House: thrust my own stake through the heart of this proposal and vote against it.
Mr President, first of all I should like to thank my colleague Mr Nicholson for all his hard work, and to say that I would fully support his and other Members' requests that a thorough financial business impact assessment be carried out by the Commission before the second reading. I would also echo remarks by Mr Lisi and others on the state of the industry at this moment.
It goes without saying that none of us here would expect airlines to be operating without the proper levels of insurance cover and there is no evidence to suggest that the airlines have ever done so. However, the draft proposal took no account of the financial impact on the European aviation industry. Airlines have already endured an increase of 300% for their insurance premiums post September 11. In particular the proposal paid no regard to the financial effects on regional airlines, the general aviation sector and flying schools. In addition the UK Government has already estimated extra costs to the UK sector of £50 million, a fact that the Commission is determined to ignore.
My second point concerns the proposed levels of insurance cover and I fully supported the cross-party compromise that was voted on overwhelmingly at committee stage and which was more in line with the ECAC specifications.
Thirdly we have still not received a satisfactory answer regarding the practical application of this legislation on the issue of overflying. Comprehensive transit agreements have been in place worldwide for the last 60 years and it is therefore vital that any additional information required would have to be processed in a straightforward manner. The suggestion that this information could be filed with the flight plan seems totally impractical to me and does not answer the important question regarding an aircraft diverting into European airspace in unforeseen or unavoidable circumstances.
My final point concerns third party liability cover for war and terrorism. The Commission strongly suggests that this legislation will open up the insurance market which is currently a virtual monopoly supplier. However, we have heard no detailed evidence to support this, contrary to what the Commissioner has said. According to the experts there are no products of this nature available to international airlines and none are ever likely to emerge.
In conclusion, I would request that the Commission not only informs our committee of the results of the business impact assessment but also answers satisfactorily the two additional points I have raised on overflying and insurance cover before the second reading. Too often the Commission ignores such requests from our committee members for information and we will no longer be ignored. Finally, I would stress that this House should not pass legislation that cannot be complied with.
Mr President, I would like to thank the rapporteur and all the speakers for their words and their proposals. I would like to point out that, of the 31 amendments proposed by Parliament, there are 20 which we can accept, either totally or partially, because they improve or clarify the text and, specifically, those relating to producing evidence of insurance or those relating to overflights, as well as the amendment relating to third-country aircraft for example. Of these 20 which are acceptable, we can accept 15 in the exact form they have been presented and 5 with the appropriate modifications.
I must point out, however, ladies and gentlemen, that there are 10 which I cannot accept for the reasons I will now explain. For example, Amendment No 9, on state guarantees, because it would not be in line with our approach to state aid and because it would clearly distort competition, or Amendment No 12, on the validity of insurance, which is not legally viable since it could cancel out the insurance during a flight following events such as those which occurred on 11 September and it would therefore be impossible to guarantee its application. Amendments Nos 13 and 15, on the definition of short-term leasing, because they fall within the scope of other regulations which are not currently under review. Amendment No 18, which describes in detail the doubts over the effectiveness of cover, because it is too mandatory. Amendment No 25, which broadens the definition of the insurer, because it would unfairly discriminate against third-country insurers and would violate the Community's international obligations in relation to financial services. Amendments Nos 26 and 28, which extend the application of civil liability and liability for passengers to air operators, because they could give rise to problems in terms of legal interpretation and, on an issue of this nature, as Mr Ortuondo quite rightly pointed out, it is essential that we have the greatest possible clarity in order to prevent contradictory interpretations. Amendment No 27 because it introduces maximum bands rather than minimum insurance sums. Amendment No 29, in which the Commission is urged to harmonise the legislation on insurance at airports, because the need for obligatory insurance requirements to cover third-party damages has not been approved. And Amendment No 30 is not acceptable because the person responsible is often not the person subject to obligatory insurance.
I would like to point out that we are talking about thresholds which are lower than those currently proposed by the market and that, since 9 September 2001, the costs of insurance have been decreasing steadily, although it is true - and Mr Nicholson was right about this - that the problem is raised by small companies, with which there is a case-by-case negotiation.
Mr Vermeer spoke of the issue of open skies. In fact, behind all of this there are also problems relating to unfair competition, above all on long routes on which European, American and other third-country companies compete. The honourable Member is well aware that the Commission is trying to achieve a mandate for negotiation with the United States and with other third countries, which allows, on the one hand, the room for flexibility that countries require when negotiating new agreements with third countries, which are not always entirely in the Community interest, which only affect or interest certain specific countries for special reasons, but at the same time ensures that the Community has responsibility and negotiating powers in the final instance. I would like to say to the honourable Members that the United States, for example, has clearly expressed its willingness to begin these negotiations in the coming months, if we have a Commission mandate in this regard.
I would also like to point out, with regard to flights, that the 1944 Chicago Convention and the 1994 Transit Agreement, in its Article 5, explicitly allow conditions to be imposed on overflights, not only with regard to the payment of certain types of charge, but also with regard to the obligatory nature of certain types of insurance. These international agreements therefore clearly allow cover of overflights.
With regard to the issue of the impact assessment - and I will end here, Mr President - we have commissioned an impact study with regard to third countries. We are working on this at the moment. With regard to European companies, we believe that we already have the necessary experience and knowledge.
In any event, I hope that, during the coming debates, we can bring our positions closer together and achieve a result which clarifies and establishes an appropriate level of guarantee for everybody and which restores and increases confidence in this type of transport, which is what we are all striving for
Thank you very much Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the Commission statement on the ministerial meeting of the European Space Agency on 27 May 2003.
. (ES) Mr President, it is a pleasure for me to take the floor today on behalf of my colleague, Commissioner Busquin, and on behalf of the Commission. I would like to begin by congratulating the European Parliament on its initiatives aimed at drawing the attention of the States of the Union - which we should not forget are the European protagonists in the space sector - but drawing the attention of those States to the need to take courageous and significant decisions in a sector in crisis, as the space sector currently is.
The broad debate arising from the Commission's Green Paper on European space policy highlights several points. Firstly, I would mention the need to go ahead with a restructuring of the launcher sector in order to guarantee Europe access to space.
Secondly, I would like, together with the whole of the Commission, to re-affirm how urgent it is to reach an agreement within the European Space Agency on Galileo. I would like to say, ladies and gentlemen, that I believe it essential that there be an agreement within the European Space Agency since we have been waiting too long. First it was certain countries, and now it is others. In any event, at Community level, we reached an agreement a whole year ago during the Spanish Presidency. Unfortunately, an agreement is still to be reached within the Space Agency where I would remind the honourable Members that the intergovernmental system operates.
With regard to the Galileo issue, I would like to point out that this is one of the great essential projects if we are to maintain our space sector, and that, furthermore, if we do not establish the joint undertaking very quickly, which must move this project ahead, we risk facing difficulties when it comes to continuing to maintain the adjudication of frequencies which we achieved having overcome every type of obstacle in 2000. I would therefore like once again to insist on the European interest, on the need for an agreement to be reached on this point as soon as possible and that national differences be resolved.
Finally, the Commission supports the work of the Convention aimed at including space as a shared competence in the Union Treaty in the future. The initial approaches emerging from the process of consultation on the Green Paper are converging in favour of the definition of a space policy for the European Union, as well as its application by means of an ambitious space programme.
Before I finish, however, ladies and gentlemen, I would like to say that the existence of a common policy in the defence sector at least, in the arms sector, would also assist enormously the work and activity of the space sector. We know, ladies and gentlemen, that, for our most direct competitors, the most significant support for this sector comes from precisely that source of funding.
Mr President, I would like to thank the Commissioner both for the time she has devoted to this initiative and for her comments on the matter, which confirm the Commission's intention to develop a strategy consistent with that already presented in the Green Paper on Space Policy and with the initiatives on the Galileo joint undertaking.
The motion for a resolution is a response to a growing concern: when we discuss the Green Paper with a view to the drawing up of a White Paper - in other words, of a more organic Commission proposal - we would not want to find ourselves in a situation where our goals are jeopardised by the severe crisis affecting the entire European space industry and, in particular, the new version of Ariane; nor would we want - and I believe this is one of the Commission's concerns - the impasse in connection with the Galileo project ultimately to jeopardise a highly ambitious project which has required extraordinary cooperation from the whole of European industry.
We are convinced that space is a key sector for Europe and that this decision, formalised by the establishment of the European Space Agency, must be confirmed and consolidated. The Space Agency is an asset which we must not waste, and it is no coincidence that it is cited, not least in the recent action plan to increase research, as one of the major technological platforms to be considered if we are to respond to the need to make the European economy competitive.
The space industry is currently experiencing a period of crisis. However, we must remember that, although the resources which have been available to it are infinitely inferior to those at the disposal of the parallel United States industry, it has succeeded in winning a sizeable share of the market and has managed to compete in those fields in which it was operating in parallel with the US initiative too, reducing Europe's dependency on US technology in industry sectors where both were active and, not least, finding the means to cooperate positively with North American industry.
We feel that this presence, this initiative must be confirmed, and it would appear from the Commission's response - although expressed in what, as I have said, is an unplanned debate arising from the concern not to find ourselves in a situation where our plans are jeopardised and pending a more organic, comprehensive assessment - that it agrees with us.
We must acknowledge that the development of the space sector is extremely important in terms of making the knowledge-based economy a practical reality, that public funding and coordination of defence policies is essential and that it can be supplemented by private investment but only in some links in the space industry value chain.
We hope that these observations, which express our agreement with the Commission, will be heeded by the Council when it meets on 27 May to take decisions.
Mr President, I would like to thank Mrs de Palacio for her speech this Monday night at the beginning of the Parliamentary session on a matter that is highly topical, since, in fact, our speeches are not so much addressed to Commissioner Busquin or to Mrs de Palacio herself as to the ministerial meeting of the European Space Agency, which is due to take place in a few days' time. We have high expectations of its outcome.
I think it is worth saying that this is a topical initiative. It is not intended to replace reports or the debate on the Green Paper, or the Galileo debate. It has simply become clear at various meetings that this is a critical time for the European space sector - perhaps more critical than we realise - due to the problems of Arianespace, which affect not only launchers but the entire satellite industry as well.
A question mark is therefore now hanging over the skills and expertise we have acquired, which are extremely valuable at a time when new space powers are emerging all over the world, at a time when we can see that the market studies carried out in the 1990s are no longer being acted on, in particular in the field of satellite constellations.
We therefore need to examine the question of what Europe is doing, given that this is a European project. Of course, the French are particularly concerned, since they instigated the conquest of space a few years ago, but, today, it is no longer possible for one isolated country to maintain its space capacity at world level.
Today, therefore, I am not speaking as a Frenchman, Commissioner, but as a European who would like us to consider Airbus and what that remarkable achievement involved. We should make that clear to those who might say that if the European space sector does not measure up they will buy elsewhere. We could also have purchased planes elsewhere. Sadly, however, this would compromise European skills, technology and expertise, and, in particular, civil applications in all fields, including medicine, information technology and aeronautics. This is therefore a strategic project, not just in the military sense, but also quite simply in terms of what is Europe's most valuable asset, in other words its technological progress.
As far as you can, we would like you to convey to the Member States, who are also members of the ESA, our desire to see an emergency plan implemented to restructure the launcher sector, and also our desire to see the Galileo crisis resolved.
You have certainly done more than your duty in this field. For the first time, Europe is sending out a strong signal, it possesses a space programme, and we know that programmes are essential, but we can see that the ESA is suffering one crisis after another.
Commissioner, we believe it is very important, on the one hand, to succeed in overcoming this crisis at the next ministerial meeting of the ESA, and, on the other, if we do not succeed, to ask the Commission to take matters firmly in hand. I know this is difficult, I know that Germany and France in particular are not necessarily cooperative with regard to establishing an executive director. I would like to see an end to minor skirmishes in this field. What we are asking, however, is that the Commission compensate for the failings of the ESA, if failings it must have.
Lastly, we would like to send a message to the Convention on the future of the Union, calling for space to be an area of shared competence in future, since, once again, we believe this would be in keeping with its strategic nature.
Mr President, firstly I wish to thank Ms de Palacio for her excellent introduction. The European Union's common space policy is important. The European Space Agency is an essential part of European integration. Most of the members of the European Space Agency are members of the EU, and most of the members of the EU are also members of the European Space Agency. Space technology is a very important area for policy on research and industry. At present more than 40 000 people work in the space industry and the sector indirectly creates employment for as many as 250 000. Space research is traditionally at the forefront of all research. Many of the discoveries made there are later on applied in the circumstances of everyday life, to become of service to the whole public.
By far the largest and most important of the projects jointly engaged in by the European Union and the ESA is the Galileo Satellite Navigation Programme. It is a system based on satellites and ground stations, which is intended to be introduced in 2008. It will enable receivers to locate their whereabouts and determine what time it is, with extreme accuracy, anywhere on earth. The European system differs from the American GPS and the Russian Glonas systems in that it is the most modern system, and its operation would not be adversely affected in times of crisis. The last war in Iraq showed just how important this is. The Galileo system would secure the non-dependence of the EU and the ESA on the other systems, whose management would be none of their business.
The EU's involvement is mainly restricted to developing the Galileo system, which should be completed in 2005. This phase will cost at least EUR 1.1 billion, of which the EU has undertaken to pay half and the ESA the other half. In addition, the private sector should be involved in the project, contributing around EUR 200 million. The Galileo system is vital for the development of European research and technology. The EU and the ESA countries should be at the global forefront of space technology.
Mr President, we are indeed facing a very unusual situation and I am glad this debate is being held tonight, even though, sadly, very few Members are present in the Chamber. In the face of the international competition that has developed in the field of launchers, and considerable funding problems, the European space industry is undergoing a very serious, even unprecedented, crisis, and we therefore urgently need to overcome this situation which threatens the very existence of Arianespace and find solutions.
I would like to emphasise the fact that access to space is not just an industrial priority - it is also a requirement in terms of European identity and autonomy in a field in which we have acquired substantial competence. Space is all about research and highly important civil applications. We often consider it to mean the conquest of space, but I personally would say that space is mainly what we call useful space - telecommunications, observation satellites, medicine and disaster prevention. It is an area of excellence and competence and also an important source of skilled employment, providing 35 000 direct jobs in Europe, with a significant research sector.
As you are aware, I would like to emphasise the need for the space sector to serve mainly peaceful objectives.
I would join other Members in welcoming the fact that the development of the European space policy has been deemed a priority for the Sixth Community Framework-Programme for research and development.
I was also pleased to note that the future of the European Space Agency is on the agenda for our part-session.
The European Space Agency is an effective intergovernmental coordination body that has contributed to the development of space applications in Europe and throughout the world. I therefore consider it necessary to establish a genuine European space policy with greater involvement of European Union competences in this field. I also believe that this is not incompatible with maintaining the autonomy of the Agency. The Union therefore needs to make a genuine commitment for the Agency to continue to develop as a coordinator and programme manager.
Once again, I would like to reiterate what other Members have said. In order to establish an autonomous European policy we urgently need to overcome the impasse on the Galileo dossier and, at last - as we have endlessly repeated - ensure that the Member States overcome their differences to enact this programme and move towards its rapid implementation, relaunching the European launcher.
I would, however, Commissioner - and I do not know whether this is a possibility - like the Commission to carry out a study on distortions in competition between Ariane and launchers from other countries on the civil commercial market. Although I share the concern and desire to make space a European project and concentrate on the necessary restructuring of the sector, I nevertheless have a few questions on the industrial restructuring that is currently underway, coming as I do from the Toulouse area. Under what conditions and for what purpose are they being carried out?
I do not think that the European space sector suffers from increased competence. Quite the opposite. This would be to take a short-term view rather than an ambitious, long-term view. I believe that continuing to develop technological and human competence in the sector, rather than losing them, would be the real goal for Europe if, as stated, it is to possess an autonomous, competitive competence in this field. I too believe it is important to send a strong signal to the forthcoming Council of Ministers.
Mr President, Commissioner, ladies and gentlemen, it is my responsibility, on behalf of the competent committee in this area, the Committee on Industry, External Trade, Research and Energy, to draw up the report on the state of progress of the Galileo programme and the integration of the EGNOS programme into the Galileo programme. The first discussion within the competent committee, the ITRE committee, will take place on 21 May and the report will be discussed in plenary in November.
Given the problems you have highlighted, Commissioner, I would like, if I may, to speak on behalf of the ITRE Committee and the Group of the Greens/European Free Alliance to remind us all of the timetable for implementing Galileo: autumn 2002, the Galileo Joint Undertaking becomes operative; end of 2002, Commission report to the Council on the integration of the EGNOS programme into the Galileo programme and the concession model; December 2002, Council decision on the services provided by Galileo and the frequency service plan; July 2003, World Radiocommunications Conference; summer 2003, Commission proposal to the Council on the creation of the future security body; autumn 2003, Commission report to the Council on the preselection of the future concessionaire; end of 2004, launch of the first experimental satellite.
If we want to adhere to this timetable, we now urgently need to overcome the impasse that has arisen within the ESA, where the Member States are divided over the importance each has in the programme. It is understandable that the Member States concerned want to have their say, but it is rather a nuisance, since, for the sake of 1% or 2% of their participation, we are in danger of considerably delaying the implementation of this project, which genuinely has a European dimension.
We are aware of the need for technology that is equivalent to or better than GPS. As we saw with Commissioner Busquin, substantial research has been carried out with a view to achieving extraordinary technology, which will be even better than GPS technology. It will comprise environmental applications, which will also be essential. We in the Group of the Greens/European Free Alliance feel strongly that the project should be transparent, and we do not want it to be carried out in haste because of a delay. We are extremely concerned that the Galileo project should have civil, rather than military, applications. We therefore consider that it should be implemented swiftly. More than 200 Members of Parliament signed a motion in April against a delay and in favour of speeding up the implementation of the project.
I would be grateful, Commissioner, if you could do all you can to ensure that progress is made in this direction and to overcome the impasse as swiftly as possible.
Mr President, Commissioner de Palacio, good evening. Mr Piétrasanta, I am glad that you have referred to the amendment that we all joined in signing, for that really does show our relative helplessness. On the other hand, though, we also want discussion of these topics to continue. I was pleased, Mr Savary, when you said that you were speaking as a European, as that means that you were not doing so as an expert or as a Frenchman. Here too, what is really at stake is again becoming apparent.
The fact is that what we are discussing this evening is nothing less than one of the key issues for twenty-first century Europe. Faced with the crisis in the European economy as a whole, and in particular in the sector we are discussing this evening, a self-supporting and independent Europe must want to energetically promote branches of business, and that will involve reflection on its original strengths. Not merely is it no help, it is also an enormous waste of public funds if, over a period of decades, all the Member States pursue an expenditure policy that, rather than introducing new angles, aims to maintain things they acquired long ago, so that their eyes remain closed to the economic realities.
As everyone has stressed this evening, what we quite simply need is modern approaches to Europe's future, in both the economy and technology. Today, therefore, I would like to go in to bat for a Europe that is more involved in space. The fact is that Europe must not miss the boat in a forward-looking high technology sector in which important jobs can be created, and already have been. So what we need, quite simply, is greater commitment and more support for a policy on space travel. What is called for here is strategic thinking over and above national frontiers, rather than the short-term and short-sighted activity for its own sake that we unfortunately see at present, not least in my homeland.
Why space, one might ask. Why should Europe get involved in the far reaches of outer space? Would it not make more sense to invest money on earth? Do we have the money in the first place? My answer is that mastery and exploitation of outer space is the key to success in the world of modern technology. Let me show this by way of some examples. Whether the systems we are working with have to do with communications, navigation or surveillance, satellites have a crucial part to play in it. As we have just heard, entire sectors depend, even today, on the use of satellite technology, and we are already so accustomed to this that we give it no further thought. Money, when invested in such areas of science as meteorology, cartography, transport, medicine, and so on, gives much more by way of a return - something of which Galileo is another example.
If, though, there is not constant updating, if we do not do research, if innovations are not constantly being introduced, if financial support is not also made available, the European space sector will languish or disappear altogether. What we need, then, is a new chapter in European space policy, and I very much welcome the positive approaches contained in the Green Paper on the subject. A coherent space policy strategy and precise action lines are indispensable if Europe's efforts in space are to gain new impetus rather than disappear into a black hole. That, though, is why we decided that now was the time to formulate today's resolution by Parliament. We must not wait until Europe's last rocket has had lift-off. If we do, we will no longer be able to keep up with the competition from third countries, and that would be the worst thing that could happen to us.
This is a challenge for the ESA Member States; Galileo is on the testbed, and we must get this topic actually incorporated into the treaty that the Convention is working on. That is the greatest and most important challenge. In that sense, I hope that we will, tomorrow, come up with a joint resolution and a joint text that will then, on Thursday, be supported by Parliament as a whole.
Mr President, if the speeches are becoming repetitive, that is a very good thing. It shows the widespread support. We want a consolidated European space policy. We do not want continuous, ad hoc structures. We need a permanent solution. This must be made clear at the ESA ministerial meeting. The reasons are obvious. There is considerable European added value in working together. There is an existing acquis which must be built upon. We must have independence within this part of the world in this very important sector. It allows us to have links with third countries such as the United States - why not - and also Russia and countries further afield such as South Africa and some of the applicant countries. It allows us to retain our scientists and our technologists. Otherwise we will lose them. It allows us to recruit the new generation of scientists and technologists. We cannot do that unless there are projects that capture the imagination of our talented young people.
It allows us, of course, to have spin-offs in a variety of sectors which have already been mentioned and which will enhance the SME sector. It allows us to be much more efficient in carrying out our EU objectives and policies on climate change, agriculture, security and development in the developing countries. We are playing uphill on a very sloping playing field against the United States. They use cross-subsidy to the tune of 31.8 billion of public money - and rising fast - compared to our EUR 6 billion - and falling. They use public procurement, without blushing, to encourage their space sector. They use R&D. They use a monopoly on certain electronic equipment to keep us from exploiting the high-tech space sector.
We have already heard about launchers and satellites. Clearly the problems of the telecoms sector have been difficult for satellites in the European Union. But there is no reason, with an up-turn, that we should not, with public procurement and public funds, be launching far more satellites in the future for public, citizen benefit. As far as Galileo is concerned, Mr President, you know more than anyone else in this House what is needed. I am delighted that Mr Prodi is prepared to be proactive. He will have the support of many people in this Chamber.
Finally, let us not forget astronomy and space exploration. I would like to hear a bit more about the European southern laboratory.
Let us have space policy in the Convention. It is an ideal area for the European Union.
Mr President, ladies and gentlemen, Commissioner, may there one day be a satellite passing overhead that bears your name. Now that would be a nice contribution from the Commission. The discussions surrounding the financing of Galileo are starting - within the European Space Agency, at any rate - to resemble a bad soap opera. At every turn, another Member State emerges from the wings to block this agreement. Now it seems that Spain is the culprit once more. This is hard to understand, since, after all, Galileo is important to maritime safety. The Prestige environmental disaster is evidently not a sufficiently convincing argument for Mr Aznar's government. It is time that our Parliament blew the whistle to bring an end to this little game.
It is a very great commitment, and it is perhaps precisely for that reason that some countries are under pressure to shelve this strategic project. That is why I am one of the co-signatories to this resolution. Galileo is of strategic importance to the Union, because - whatever happens - we have to keep pace with technology. We want independence when it comes to information on positioning, and we do not want a 'brain drain' or 'job drain' to the United States. The decision to proceed with Galileo was not taken lightly. After all, there are many arguments for and against it. I support the arguments in favour of Galileo. Here in this Chamber, I want to lend my support to the realisation of this network. We must not dawdle on this, however. The scenario is simple: if Galileo is not realised as soon as possible, the transport sector will delve deeper and deeper into GPS applications, and Galileo will remain unused. In the short term, therefore, Galileo has to constitute a valuable alternative to GPS for the European transport sector. This sector needs a strong signal from the Commission, the ESA and the Galileo Consortium, and quickly, otherwise future users will not put their trust in the applications; and Galileo is too expensive to remain unused.
I should just like to go on to emphasise its civilian nature. That is something that is very important to us. Only Galileo can offer users a guarantee that the plug will not be pulled when the United States once more feels compelled to take unilateral action somewhere.
Incidentally, the Commission itself, in its communication, speaks about the consequences of the war in Iraq for the energy and transport sector. We must not, therefore, lose this project; national interests must defer to the interests of the Union in this respect. In my country there is a pop song about Satellite Suzy. I hope that Satellite Suzy, too, passes overhead one day.
Mr President, Commissioner, ladies and gentlemen, we cannot cover in a few minutes all the problems affecting European space policy. Today, I shall merely raise the problems relating to the Galileo programme.
More than a year has passed since the Committee on Regional Policy, Transport and Tourism adopted this European satellite navigation programme in March 2002, and it has so far proved impossible to reach an agreement within the European Space Agency with regard to funding this programme. Galileo came into existence after marked opposition from certain countries. Today, it cannot be implemented, first of all, because of the strong competition between those who would like to lead the project, and, secondly, for reasons concerning levels of funding. The European space industry, as we have all said, is currently undergoing a considerable crisis. It employs 30 000 highly-skilled workers in Europe and we must do all we can to protect the extraordinary technological and human potential represented by this industry. Galileo is one of the programmes that will be able to make the greatest contribution. It will also, moreover, provide the European Union with strategic independence.
The European Parliament wanted companies to participate financially in the joint undertaking. These companies have taken the appropriate action and we now need to support the swift implementation of the project. Our credibility is at stake.
There is another key element in favour of implementing the programme as a matter of urgency. As you said, Commissioner, unless we send a signal at the appropriate time, we shall not be able to use the frequencies reserved for Galileo and the related functions. The European Space Agency must take a decision rapidly and this concern is shared by many of us, both as Members of the European and national parliaments, who drew up and disseminated the document 'Galileo: il est temps d'agir' ['Galileo: time to act!'], addressed to the Heads of State and Government of the Member States.
Ladies and gentlemen, the Galileo programme shows us the limits of the current European space policy. We must learn lessons from this concerning the discussions held which will lead to the adoption, between now and the end of the year, of a White Paper on the subject. The Galileo programme must be successful and send out a positive signal from Europe concerning an ambitious space policy. This House must provide its full support so that the joint undertaking can be implemented rapidly and so that the European Commission, as represented by you, Commissioner, shares this concern of our 'Sky and Space' intergroup in the European Parliament. Furthermore, in his letter of 30 April last, President Prodi informed the members of this intergroup, through the intermediary of its chair, Mr Savary, of the possibility considered by the Commission of implementing the joint undertaking unilaterally, should an agreement from the ESA not be forthcoming in the next few days.
We would also call on all the Member States to put an end to their differences concerning funding for the programme at the meeting of the European Space Agency on 27 May next, so that we can, at last, move forward.
Mr President, ladies and gentlemen, I fully agree on the strategic importance of the space sector for Europe. It is the only technology capable of ensuring the emergence of new worldwide rules to genuinely allow the European industry to access new markets and new technological developments. The space sector to a large extent represents one of the frontiers of pioneering technology. Europe must not therefore fail to be involved in this extremely important sector. We must implement a new policy which integrates all European actions.
A moment ago, Mrs McNally spoke of the importance and European added value of the space sector. And in this regard I proposed earlier the inclusion of space policy within the field of Community competences within the context of the review of the Treaties which is currently taking place in the Convention and therefore the drawing up of a future constitutional Treaty.
The second aspect: space at the service of Community policies, a key objective in relation to the White Paper; it should therefore be included in applications such as agriculture, fisheries, education, the environment, which several speakers have mentioned.
The European Space Agency will be able to act to stimulate programmes if the view is taken that space is currently of strategic importance; and the Agency can take an approach which overcomes the current restrictions of the intergovernmental approach.
With regard to the launcher sector, the Commission is preparing a report for September on this strategic sector, which is unquestionably one of the sectors with the greatest difficulties at this time.
Finally, I will comment on the Galileo programme, which, like all these issues - I would repeat - are the responsibility of my colleague Mr Busquin, who is doing tremendous work together with the whole team in the Directorate-General for Research and Technological Development.
Ladies and gentlemen, since I took on my responsibilities as Commissioner, I have dedicated every effort to Galileo, and not only effort, but also political impetus, in accordance with my capacities and very willingly. It was a project which was far from being able to be realised when I arrived here. Such a significant project was being dealt with by just two officials for the whole project (one of them is here today - no longer in the Directorate-General Transport - and I would like to congratulate Mr Tytgat on his will, because at the end of the day, we are often able to build Europe thanks to specific people who have the courage to move forward promoting their ideas), a project which was very far from maturity. I have given my personal impetus to this project since I began to work here. And I am going to say one thing to you: it has been paralysed for more than a year. The agreement within the Community was reached more than a year ago during the Spanish Presidency, which dedicated much effort to this project.
I would like to say to the honourable Members that the Community aspect has worked, though more slowly than I would have liked. What has failed has been the intergovernmental aspect which takes the form of the European Space Agency. On occasions, in the course of one year, two countries have blocked the decisions of the European Space Agency. And I understand that over the last month another two have caused problems - in particular one which I know very well.
I have always called upon all of them to resolve these differences as soon as possible and not to block the project. I have heard ministers in the Council of Ministers haggling over the project, saying that it could not be done by means of an agency, as was proposed at the outset, because we wanted a fully commercial project, with commercial criteria, approached purely from the point of view of economics and economic efficiency, and now I cannot believe that the haggling within the European Space Agency relates to whether the headquarters is in one country or another or whether the Presidency is of one nationality or another. This entirely contradicts what I have heard, not from these ministers but from their transport colleagues, during a series of Councils in which we have had very tough debates.
In accordance with my responsibilities, I have proposed to the monitoring committee, in which all the States are represented, the name of a director for the joint undertaking, to implement the joint undertaking solely with Community funds, without making use of the funds of the European Space Agency.
It is the Member States who have blocked the proposal I have made in this field.
So let me make it very clear, ladies and gentlemen: within the Community field, the problems have been resolved. It is within the European Space Agency that the problems are still to be resolved and that some Member States - sometimes certain Member States and sometimes others, it does not matter - are blocking a project which is absolutely strategic for the development not just of the space sector, but for the technological development of Europe, and so that it does not get left behind in relation to a series of essential and key applications.
I would like to clearly express my great concern at the repeated delays - I said this a year and a half ago, in December 2001 - of the project in the Council of Ministers, which jeopardises any real possibility of its being implemented, particularly if we are saying that we want the whole system to operate according to strict market rules. We must choose. If we want hard and fast market rules, it makes no sense that we have been wasting our time for more than a year in the European Space Agency arguing about which country or city the headquarters will be in, whether the President of Galileo Industries is to be this person or that person, or whether they come from this or that country of the European Union. What we need to do is seek the best options. We must seek the most efficient location and headquarters. That is what we must seek.
Therefore, ladies and gentlemen, I can only agree with what has just been said here, but I would like to say to you that there are limits, and the limits are that there is an intergovernmental part which is unfortunately deadlocked.
Mr President, of course I will continue to make every possible effort and apply all the pressure I can in order to move this project ahead since, as the honourable Members know, I have invested a lot in it for many years and I believe it is essential to European technological development.
Thank you very much, Commissioner, for your frank words, which I can assure you were much appreciated.
Mr President, I believe that I speak on behalf of all present when I say that we are more than grateful to Commissioner de Palacio. We need flair like this, and we need willingness from within. The signal we are putting out is not merely to the outside world; it must also be backed up from within, and I would just like to assure you that we will continue to rely on the closest cooperation with you. We want to do our part, but we will have to think up some way of influencing the Member States. At any rate, we will make the attempt.
Thank you for that clarification.
The debate is closed.
The vote will take place on Thursday.
(The sitting was suspended at 9 p.m.)